UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-14012 EMERITUS CORPORATION (Exact name of registrant as specified in its charter) FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011 Washington 91-1605464 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3131 Elliott Avenue, Suite 500, Seattle, WA 98121 (Address of principal executive offices) (206) 298-2909 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.0001 par value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filer (Do not check if a smaller reporting company)o Smaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Aggregate market value of common voting stock held by non-affiliates of the registrant as of June 30, 2011 was $567,090,760. As of March 1, 2012, 45,030,636 shares of the Registrant’s Common Stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE: The information required to be reported in Part III of this Annual Report on Form 10-K is incorporated herein by reference to the Registrant’s Definitive Proxy Statement to be filed with the Securities and Exchange Commission with respect to the Registrant’s Annual Meeting of Shareholders scheduled to be held on May 9, 2012. EMERITUS CORPORATION TABLE OF CONTENTS Page Number PART I CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 1 ITEM 1. BUSINESS 2 ITEM 1A. RISK FACTORS 14 ITEM 1B. UNRESOLVED STAFF COMMENTS 22 ITEM 2. PROPERTIES 23 ITEM 3. LEGAL PROCEEDINGS 24 ITEM 4. MINE SAFETY DISCLOSURES 24 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 25 ITEM 6. SELECTED CONSOLIDATED FINANCIAL DATA 27 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 28 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 57 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 58 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 58 ITEM 9A. CONTROLS AND PROCEDURES 58 ITEM 9B. OTHER INFORMATION 59 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 60 ITEM 11. EXECUTIVE COMPENSATION 60 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 60 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 61 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 61 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 61 SIGNATURES 62 Index to Exhibits E-1 Table of Contents PART I CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS The disclosure and analysis in this Annual Report on Form 10-K contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, as amended.You can identify forward-looking statements by the fact that they do not relate strictly to historical or current facts.They often include words such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “might,” “plan,” “predict,” “seek,” “should,” “will,” or the negative of those terms, or comparable terminology.These forward-looking statements are all based on currently available operating, financial and competitive information and are subject to various risks and uncertainties.Our actual future results and trends may differ materially depending on a variety of factors, including, but not limited to, the risks and uncertainties discussed under Risk Factors and Management’s Discussion and Analysis of Financial Condition and Results of Operations in this Form10-K. Any or all of our forward-looking statements in this report may turn out to be inaccurate.Incorrect assumptions we might make and known or unknown risks and uncertainties may affect the accuracy of our forward-looking statements.Forward-looking statements reflect our current expectations or forecasts of future events or results and are inherently uncertain.Accordingly, you should not place undue reliance on our forward-looking statements. Although we believe that the expectations and forecasts reflected in the forward-looking statements are reasonable, we cannot guarantee future results, performance, or achievements.Consequently, no forward-looking statement can be guaranteed and future events and actual or suggested results may differ materially.We are including this cautionary note to make applicable and take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 for forward-looking statements.We expressly disclaim any obligation to publicly update any forward-looking statements, whether as a result of new information, future events, or otherwise.You are advised, however, to consult any further disclosures we make in our quarterly reports on Form10-Q and current reports on Form8-K. 1 Table of Contents ITEM 1.BUSINESS Unless the context otherwise requires, the terms “Emeritus,” the “Company,” “we,” “us,” and “our” refer to Emeritus Corporation and its consolidated subsidiaries. Overview Emeritus was founded in 1993 and is one of the largest and fastest-growing operators of senior living communities in the United States.We own and operate a portfolio of high-quality, purpose-built communities providing services to our residents including independent living, assisted living, specialized memory care, and, to a lesser extent, skilled nursing care.We strive to provide a wide variety of supportive living services in a professionally staffed environment that enables seniors to live with dignity and independence.Our holistic approach enhances every aspect of our residents’ lives by assisting them with life enrichment activities including transportation, socialization and education, housing, and 24-hour personal support services, such as medication management, bathing, dressing, personal hygiene, and grooming.The average age of our residents is 85. As of December 31, 2011, we operated 478 senior living communities in 44 states.The communities consisted of approximately 42,600 residential rooms or suites (collectively “units”) with a resident capacity for approximately 49,700 residents.Our “Consolidated Portfolio” consists of owned and leased communities and our “Operated Portfolio” consists of our Consolidated Portfolio and the communities we manage.As of December 31, 2011, our Operated Portfolio consisted of the following: Units by Type of Service Communities Units (a) Capacity (b) AL (c) MC (d) IL (e) SN (f) Other (g) Owned Leased 57 Consolidated Portfolio Managed 9 – 20 Managed - Joint Ventures Operated Portfolio (a) Designed capacity units whether or not in use as a residential room or suite (b) Maximum number of residents (c) Assisted living (d) Memory care (e) Independent living (f) Skilled nursing beds (g) Units taken out of service During 2011, we generated approximately 87.2% of our Consolidated Portfolio revenues from private payor sources, which limits our exposure to government reimbursement risk. Our Consolidated Portfolio consists of high quality communities that offer a significant number of amenities to our residents and allows us to operate efficiently.To be competitive in all markets, we maintain our communities and have significantly upgraded many of the older communities to enhance their appearance and functionality, making improvements to kitchens, emergency call systems, dining, lounge and recreation areas, landscaping, and electronic systems, including internet access and data transmission. Our Operated Portfolio includes 297 communities that offer Alzheimer’s/dementia (“memory care”) services with approximately 6,800 units in a mix of both free-standing communities and as an attached wing of our senior living communities.Dementia is a loss of or decline in memory and other cognitive abilities.Alzheimer’s disease is the most common type of dementia, accounting for 60 to 80 percent of cases and is a 2 Table of Contents disease that is growing significantly in aging populations.Memory care residents typically have declines in certain mental functions that prevent them from performing activities of daily living, such as dressing and feeding themselves. We focus on providing service of the highest quality and value to our residents.We also focus on maximizing our revenues, operating income, and cash flows through a combination of continuing initiatives: · increase occupancy; · optimize revenue per unit; · increase capacity via selective acquisitions and expansions of existing communities; · expand our memory care offerings to meet growing demand through expansions and conversions of existing communities and further acquisition of existing dementia care communities; · establish and maintain quality assurance and risk management programs to maintain customer satisfaction and to reduce the cost of workers’ compensation and professional and general liability insurance; · increase cost efficiencies through higher occupancy rates and greater economies of scale; · increase the percentage of owned versus leased communities when it is financially advantageous to do so; and · improve operating performance of joint venture communities, thereby increasing related management fee revenue and positioning us for distributions in excess of our ownership percentage. As we have executed these growth initiatives, we have consistently improved our revenues.Our Consolidated Portfolio occupancy has remained very stable through an extremely challenging economic period, demonstrating the needs-based nature of our business.During 2011, our initiatives produced the following successful results, which include the impacts of acquisitions: · Total consolidated operating revenues increased by approximately $247.7 million, or 24.6%, in 2011 to $1.3 billion; · Average monthly revenue per occupied unit in our Consolidated Portfolio increased by 6.5% to $4,065 for 2011 compared to 2010; and · The number of communities in our Consolidated Portfolio increased by a net of 22 communities during 2011, which increased our consolidated unit count by approximately 1,628 units. The Senior Living and Memory Care Industry The senior living industry offers various types of settings across a continuum of care for the senior population.Our primary area of focus is assisted living, which provides a cost-effective and life-enriching alternative for seniors as compared to other settings such as skilled nursing or home healthcare.We are one of a limited number of national operators of assisted living communities with a proven record of acquisition and development success across diverse geographic markets.The assisted living industry is highly fragmented and characterized by numerous local and regional operators.We believe the industry will be the focus of increased consolidation activity. The term “assisted living” may also be known as residential care, adult living facility, supported care, adult foster home, retirement residence, etc. (collectively “assisted living”).We believe that the assisted living and memory care industry is the preferred residential alternative for seniors who cannot live independently due to physical or cognitive frailties but who do not require the more intensive medical attention provided by a skilled nursing facility. Assisted living provides housing and 24-hour personal support services designed to assist seniors with the activities of daily living, which include bathing, eating, personal hygiene, grooming, medication reminders, 3 Table of Contents ambulating, and dressing.Certain of our assisted living communities offer higher levels of personal assistance for residents with Alzheimer’s disease or other forms of dementia, in addition to our free-standing memory care communities. We believe that our assisted living business, because it is needs-driven, has been relatively resistant to economic downturns and will continue to benefit from other trends and factors in the industry including growing consumer awareness of the types of services we provide and the increase in the number of seniors looking for care outside of their homes.Other trends and factors include: Consumer Preference.We believe that assisted living is preferred by prospective residents as well as their families, who are often the decision makers for seniors.Assisted living is a cost-effective alternative to other types of care, offering seniors greater independence while enabling them to reside in a more residential environment. Cost-Effectiveness.Assisted living services generally cost considerably less than skilled nursing services located in the same region.We believe that the cost of assisted living services compares favorably with home healthcare, particularly when costs associated with housing, meals, and personal care assistance are taken into account.According to the 2011 MetLife Market Survey of Nursing Home, Assisted Living, Adult Day Services, and Home Care Costs published in October 2011, the national annual average cost of a year in a skilled nursing home in 2011 was $87,235 for a private room and $78,110 for a semi-private room compared to an annual average cost of $41,724 in an assisted living facility. Demographics.Demographic trends are expected to increase the demand for the assisted living and memory care services in which we specialize.The target market for our services is persons 75 years and older, which represents one of the fastest growing segments of the population in the United States.The latest data from the United States Census Bureau predicts that the population in the United States will change in the next 19 years as follows: Age over: D % D 65 41.1 million 72.1 million 31.0 million 75.4% 75 18.9 million 33.3 million 14.4 million 76.2% 85 5.9 million 8.7 million 2.8 million 47.5% The U.S. Census Bureau’s prediction for the next 39 years is as follows: Age over: D % D 65 41.1 million 88.5 million 47.4 million 115.3% 75 18.9 million 48.4 million 29.5 million 156.1% 85 5.9 million 19.0 million 13.1 million 222.0% According to the 2011 Alzheimer’s Disease Facts and Figures report issued by the Alzheimer’s Association, an estimated 5.4 million Americans have Alzheimer’s disease, including approximately one in every eight Americans over age 65.In 2012, nearly a half million Americans will develop Alzheimer’s disease, and by 2050 that number will double to nearly one million per year.In 2011, the first baby boomers turned 65, and by 2029, all baby boomers will be at least 65 years old.Absent breakthroughs in medical research, we believe the need for Alzheimer’s and dementia care will continue to increase in the future because of the steady growth in the senior population. Changing Family Dynamics.The geographical separation of senior family members from their adult children correlates with the geographic mobility of the U.S. population.As a result, many families that may have provided care to senior family members in their homes are now unable to do so.We believe that the number of seniors and their families who are able to afford high quality senior residential services, such as those we offer, has increased, despite recent weakness in the economy.While the economic downturn since 2008 may 4 Table of Contents have had some impact on the financial resources of seniors and their families, we have yet to witness any significant occupancy declines. Supply/Demand Imbalance.While the senior population continues to grow significantly, the supply of assisted living units is not growing at a similarly rapid rate.We believe that high construction costs, costs and availability of capital and credit, and the cost of liability insurance for smaller operators have constrained the growth in the supply of assisted living facilities.New construction continued to be minimal throughout 2011.We believe that growth in the senior population, increased affluence of this generation of senior citizens, baby boomers beginning to reach age 65 in 2011, and the diminished role of the family in providing senior care has led and will continue to lead to supply and demand imbalances. Competitive Strengths We believe that the following competitive strengths position us to capitalize on the favorable trends occurring within the healthcare industry and senior living markets. Quality Care and Value.We focus on providing service of the highest quality and value to our residents. Proven Consolidator in Fragmented Industry.The assisted living industry is highly fragmented with significant opportunities for consolidation.As of January 1, 2011, the top ten operators in the industry controlled just one-third of the estimated investment grade assisted living units. In the last five years, we have increased our Consolidated and Operated Portfolios as follows: December 31, 2011 December 31, 2006 D in Community Count Unit Count Community Count Unit Count Community Count Owned 10 Leased Consolidated Portfolio Managed 9 11 Managed - Joint Ventures 21 Operated Portfolio Significant Scale with Broad Geographic Footprint.We are the largest operator of assisted living and memory care communities in the United States in terms of resident capacity, operating in 44 states across the country.The scope and scale of our operations and the services we offer enable us to provide our residents with a comprehensive range of healthcare and related services in a cost-effective manner not available to smaller operators.As a result, we believe the breadth of our platform is a competitive advantage in the marketplace enabling us to attract residents and clinical staff while also providing significant economies of scale and increasing our importance to our suppliers.Additionally, we believe our geographic diversification makes us less vulnerable to adverse economic developments and industry factors, such as overbuilding, employment, and regulatory and competitive conditions that may affect a particular region. Scalable Oversight Systems and Information Technology Infrastructure.Our advanced information technology infrastructure further provides operational efficiencies and our scalability serves as a base for further expansion. Purpose-Built High-Quality Communities with Substantial Ownership.We have increased the number of communities that we own from ten at the end of 2006 to 187 as of December 31, 2011, primarily through the acquisition of communities we formerly operated under long-term leases or management contracts.As a percentage of total consolidated communities, our owned communities have grown from approximately 6% to 57% during this time period. 5 Table of Contents Experienced Multidisciplinary Management with Industry Relationships.Our 16 senior management team members collectively have over 300 years of management experience in the healthcare industry, ranging from independent living to skilled nursing care facilities. Successful Joint Venture Relationships.Our acquisitions of communities through joint ventures provide current cash flow as well as pathways to ownership of the communities.In 2006, we entered into a joint venture with an affiliate of Blackstone Real Estate Advisors (“Blackstone”), which we refer to as the “Blackstone JV”.The Blackstone JV owned 24 communities, which Emeritus managed for a fee.In addition to earning management fees, we recovered our original investment through cash equity distributions.Under the terms of the joint venture agreement, we were entitled to distributions in excess of our 19.0% ownership percentage based upon specified performance criteria (the “Promote Incentive”).In June 2011, we purchased Blackstone’s 81.0% equity interest in the Blackstone JV and added these communities to our Consolidated Portfolio.We earned a Promote Incentive of $26.6 million, which was applied to the purchase price of our acquisition of Blackstone's equity interest.For further information, see Note 4, Acquisitions and Other Significant Transactions—2011 Blackstone JV Acquisition in Notes to Consolidated Financial Statements. In 2010, we entered into a second joint venture (the “Sunwest JV”) with an affiliate of Blackstone, as well as an entity controlled by Daniel R. Baty, a founder of Emeritus and our Chairman (“Columbia Pacific”).The Sunwest JV purchased 144 communities in 2010, of which 139 are included in our Operated Portfolio and which we manage for a fee.In addition to the $19.0 million in cash we paid for our 6.0% ownership interest, we will be required to make a $2.0 million capital contribution before August 2012.Similar to the Blackstone JV, the agreement with the Sunwest JV provides that we have the right of first refusal to purchase these communities and the opportunity to earn a promote incentive.For further information, see Note 2, Investments in Unconsolidated Joint Ventures—Sunwest Joint Venture in Notes to Consolidated Financial Statements. Business Strategy Our business strategies include the following: Continued Focus on Improving Customer Satisfaction.Our approach to care and our commitment and ability to address all of our residents’ needs, ranging from their physical health to their social well-being, have helped drive operating improvements in our business.We believe that this “holistic approach” enriches the quality of life and care for our residents.By providing alternatives like non-related companion living, diabetes management, unique memory care programs, and other flexible programming designed to meet the needs of the individual in our communities, we increase customer satisfaction and thereby increase occupancy and enhance revenue.We believe that our ongoing focus on customer satisfaction, rates, and occupancy will generate the incremental growth in margins we are striving to achieve. Focus on Appeal to the Middle Market.The market segment most attractive to us is middle to upper-middle income seniors aged 75 and older who live in smaller cities and suburbs with populations of 50,000 to 150,000persons.We believe that this segment of the senior community is relatively large and geographically broad and is generally composed of seniors who are financially capable of purchasing our services. Expand Memory Care Markets. The demand for memory care services continues to grow.As of December 31, 2011, we operated approximately 5,200 units in our Consolidated Portfolio and 6,800 units in our Operated Portfolio that offer this type of care in a mix of both free-standing communities and as part of our standard assisted living communities.The dementia care wings within many of our assisted living communities enable us to retain residents who may require dementia care services in the future, and who would otherwise be required to move to an alternative care setting.Where appropriate, memory care residents and/or their families may choose to share “companion living” apartments for therapeutic reasons as well as to provide a lower cost alternative for those residents. We will continue to explore new and existing markets where there is a significant demand for memory care services, including the addition of memory care units to existing communities.We believe our memory care programs, such as our signature Join Their Journey® and Brain Health Lifestyle® programs, are unique and appeal to this market segment.For example, our Join Their Journey® program focuses on care that creates a 6 Table of Contents familiar environment with individualized service and care plans to enhance the residents’ overall quality of life.In 2010, we appointed nationally recognized neuropsychologist Dr. Paul Nussbaum as Director of Brain Health as part of our commitment to improving brain health in our residents, their families and our employees. Selective Acquisitions and Developments.We will continue to pursue strategic opportunities to purchase, lease, or manage communities that will allow us to increase our capacity and improve our operating efficiencies, with a particular focus on acquiring local and regional operators of assisted living communities.In addition, we will selectively evaluate development opportunities, including adding units to existing communities, in strong markets where our existing occupancy is high and rates are favorable.We recently entered into a consulting agreement with an affiliate of Columbia Pacific under the terms of which we are providing systems, programmatic and operational support in connection with the affiliate’s senior housing investment activities in China, including the development of a rehabilitation care center that is scheduled to open in Shanghai in mid-2012.We anticipate that we will enter into a joint venture with Columbia Pacific during the first half of 2012 to pursue additional senior housing investment opportunities in China. Expand Our Ancillary Services. We plan to increase the scope of the ancillary services we offer to our residents, including rehabilitation services.While a majority of our communities currently offer rehabilitation services, all of these services are currently outsourced to third-party providers.Entering the rehabilitation services market as a provider would allow us to expand the rehabilitation services that we provide directly to our residents, resulting in increased revenues from these services, and potentially enable our residents to stay in our community homes longer.In October 2011, we acquired a 51.0% stake in a company that sells durable medical equipment and personal care supplies. Develop Post-Acute Care Business.Various healthcare reform provisions became law upon enactment of the Patient Protection and Affordable Care Act and the Healthcare Education and Reconciliation Act, both enacted in 2010 (collectively, the “ACA”).The ACA will significantly impact Medicare reimbursement to hospitals because it expands the scope of accountability from hospital-based care to a continuum of care that includes pre-acute, inpatient acute, and post-acute care.The ACA transitions the Medicare provider payment system from pay-per-service to pay-per-episode, or “bundled” payments, making hospitals, physicians, and post-acute providers collectively responsible for the cost and quality of entire episodes of care.Beginning in October 2012, hospitals will be penalized for 30-day readmissions related to certain conditions. We believe that we are well positioned to be a leader in the post-acute transitional care continuum, due to our national footprint and provision of all levels of post-acute care, and believe that this will result in increased occupancy and revenue.Currently, we are focusing on transitional care awareness, building hospital partnerships and program development. Resident Services Our assisted living communities offer residents a full range of services based on individual resident needs in a supportive “home-like” environment.The services we provide to our residents are designed to respond to their individual needs and to improve their quality of life. Basic Services.All of our residents receive basic services that include meals and snacks, social and recreational activities, weekly housekeeping and linen service, apartment maintenance, a 24-hour emergency response system, and transportation to appointments and excursions.We make licensed nurses available to evaluate the residents’ care needs and promote wellness. Assisted Living Services.Our residents may purchase additional services based on the recommended level of care or assistance required for the activities of daily living (“ADLs”), which are dining, bathing, dressing, grooming, and personal hygiene.A thorough evaluation of each resident’s needs, in collaboration with the resident’s physician and family, determines the recommended level of care.In addition to assistance with ADLs, we also provide assistance with medication management, recreational activities and social support, behavior modification and management, and diabetes management, among other services. Memory Care Program.We have designed our memory care program to meet the health, psychological, and social needs of our residents diagnosed with Alzheimer’s or related dementia.In a manner consistent with our 7 Table of Contents assisted living services, we help structure a service plan for each resident based on his/her individual needs.Some of the key service areas providing individualized care to our residents with Alzheimer’s or related dementias center around a personalized environment, activities planned to support meaningful interactions, specialized dining and hydration programs, and partnerships with families and significant others through support groups, one-on-one meetings, educational forums, and understanding behavior as a form of communication.We endeavor to provide residents with an optimal quality of life, which includes life enrichment by giving each resident a sense of purpose. Respite Care.Most of our communities offer short-stay respite care, whereby a resident may live with us temporarily while transitioning from a hospital or nursing home stay or when a family member or caregiver is on vacation.We also offer the opportunity for a prospective resident to stay with us for a short time before making a final decision to move in.Short-stay residents receive all of the same services as our permanent residents.For seniors living on their own or with family members, we offer adult day programs, which provide individual adult care plans that include recreational and social activities as well as meals. Skilled Nursing.Our Consolidated Portfolio includes 974 licensed skilled nursing beds, which are included in certain of our assisted living communities.In addition to assistance with ADLs, these communities provide 24-hour nursing care, rehabilitation therapy, post-surgical care, infusion therapy, dialysis care and hospice care, among other specialty services. Financial Services.We help seniors meet their financial needs by partnering with senior financial solution providers such as: · Elderlife Financial Services (“Elderlife”).Elderlife provides lines of credit to help prospective residents pay for our services.An Elderlife line of credit provides seniors and their families an alternative way to finance senior living.For some, this eliminates a significant obstacle to moving into a senior living community. · Life Care Funding Group.The Life Care Funding Group helps prospective residents raise funds to pay for our services through the life settlement market.A “life settlement” is the sale of an in-force life insurance policy for an amount much greater than the cash surrender value from the insurance company. Personal Care Program.In the latter half of 2011, we launched our Personal Care Program.Through this program, we offer personal care and hygiene products such as diabetic supplies, incontinence and ostomy supplies, and other items to residents. Service Revenue Sources We rely primarily on our residents’ ability to pay our charges for services from their own or family resources and expect that we will continue to do so for the foreseeable future.Although care in an assisted living community is typically much less expensive than in a skilled nursing facility, we believe that only seniors with income or assets meeting or exceeding the regional median can afford to reside in our communities. As third-party reimbursement programs and other forms of payment continue to grow, we will evaluate and selectively participate in these alternative forms of payment depending on the level of reimbursement provided in relation to the level of care provided.We also believe that private long-term care insurance will increasingly become a revenue source in the future, although it is currently not significant.Our primary source of community revenue comes from residents’ private resources; all other service revenue sources constituted approximately 12.8% of our Consolidated Portfolio revenues in 2011. Management Activities We provide management services to independent and related-party owners of assisted living communities, including our joint ventures.We managed 150 communities as of December 31, 2011and 173 communities as of December 31, 2010.Of the 150 managed communities, 141 are owned by joint ventures in which we have an interest and nine are owned by third parties.Most of our management agreements provide for fees equal to 5.0% of collected community revenues.Our management agreements with the SunwestJV, representing a 8 Table of Contents combined total of 139 managed communities as of December 31, 2011, are automatically renewed for successive one-year periods after the end of the initial term unless (a) notice of non-renewal is given by either party 90 days prior to the expiration of the then-current term or (b) an agreement is otherwise cancelled upon the occurrence of certain events specified in the agreement.Terms of our other management agreements range from two to five years and may be renewed or renegotiated at the expiration of the term. Total management fees were approximately $21.1 million for 2011, $11.9 million for 2010, and $5.7 million for 2009.For further discussion, see Management’s Discussion and Analysis of Operations and Financial Condition—Results of Operations. Marketing and Referral Relationships Our operating strategy is designed to integrate our senior living communities into the continuum of healthcare services offered in the geographic markets in which we operate.One objective of this strategy is to enable residents who require additional healthcare services to benefit from our relationships with local hospitals, physicians, home healthcare agencies, and skilled nursing facilities in order to obtain the most appropriate level of care.Thus, we seek to establish relationships with local hospitals, through joint marketing efforts where appropriate, home healthcare agencies, alliances with visiting nurses associations and priority transfer agreements with local, high quality skilled nursing facilities.In addition to benefiting residents, the implementation of this operating strategy has strengthened and expanded our network of referral sources. As part of our Safely Somewhere initiative, we offer free home visits to seniors.The objective of this program is to determine and work with potential residents, their families and physicians on an outcome that will meet their needs.Our home visit services include social visits, safety checks and evaluations to identify home and care needs.We offer post-hospital or nursing facility discharge follow-up and coordination with families and referral sources.We believe that by working with them to resolution, potential residents are more willing to view Emeritus as an option while also improving our community network. Quality Assurance We have an ongoing quality assurance process that occurs in each of our communities.Our program is designed to achieve resident and family member satisfaction with the care and services we provide.We perform quality assurance audits of care and operational systems on an ongoing basis using the Comprehensive Process Review (“CPR”) auditing tool.Our quality and risk management team developed the CPR auditing tool in collaboration with other departments at the community, regional, and divisional levels.We review and evaluate all areas of community operations and care systems using this comprehensive process.The audit includes an inspection of the community that evaluates three major areas: quality of care, quality of life, and community practices and behavior.On a regular basis, we monitor our customer and employee satisfaction and their perception of the quality of our services through surveys and our Ethics First compliance and anonymous reporting program. Our communities have established ongoing resident and/or family meetings through care conferences and/or family night meetings.We obtain feedback, recommendations, and suggestions to improve overall quality performance of the community from the residents, responsible parties, and staff.The CPR, Ethics First compliance program, resident care conferences, and family night meetings are significant components of our continuous quality improvement program.We use these processes to benchmark our ongoing efforts to improve quality, enhance customer satisfaction, and minimize risk exposure. Administration We employ an integrated structure of management, financial systems, and controls to support quality services at our communities and to maximize operating efficiency and contain costs.In addition, we have developed the internal procedures, policies, and standards we believe are necessary for effective operation and management of our communities.We have recruited seasoned key employees with years of experience in the senior living services field and believe we have assembled the administrative, operational, and financial personnel who will enable us to continue to manage our operating strategies effectively. 9 Table of Contents Our operating group currently consists of eight divisions.Our management approach is the same across all divisions.An operational vice president heads each division in a collaborative team system that includes a vice president of sales and marketing and a vice president of quality service and risk management.Each divisional team oversees several operating regions headed by a regional director of operations, who provides management support services for each of the communities in his/her respective region, along with the respective regional director of sales and marketing and director of quality service and risk management.An on-site executive director supervises day-to-day community operations, and in certain jurisdictions, must satisfy various licensing requirements.We provide management support services to each of our communities, including operating systems and standards, recruiting, training, and financial and accounting services.Our automated resident assessment system helps to ensure that our communities maintain a quality standard of care, meet state compliance requirements, and capture charges associated with services provided in a flexible and customizable manner. We have centralized finance and other operational support functions at our executive offices in Seattle, Washington, in order to allow community-based personnel to focus on resident care.At our executive offices, we establish policies and procedures that we disseminate to the entire Company, oversee our financial and marketing functions, manage our acquisition and development activities, and determine our overall strategic direction. We use a combination of centralized and decentralized accounting and computer systems that link each community with our executive offices.Through these systems, we are able to monitor occupancy rates and operating costs and distribute financial and operating information to appropriate levels of management in a cost effective manner.In 2011, we replaced or upgraded our systems for resident care evaluation, labor tracking, rate management, and employee training.We believe that our data systems provide the flexibility to meet the requirements of our operations.Our financial and accounting software platform is state-of-the-art and scalable, which positions us for future growth and has enabled us to respond quickly and cost effectively to changes in our business arising from mergers and acquisitions, regulatory and compliance matters, and changes in financial reporting requirements.We use high quality hardware and operating systems from current and proven technologies to support our technology infrastructure. Competition The number of assisted living communities continues to grow in the United States, although the number of assisted living units is not growing as rapidly as the growth of the senior population.During recent years, new construction has been significantly constrained due, in part, to a lack of available financing.We believe that quality of service, reputation, community location, physical appearance, and price will continue to be significant competitive factors. The assisted living industry is highly competitive and fragmented.Our competition comes from local, regional, and national assisted living companies that operate, manage, and develop residences within the geographic areas in which we operate, as well as retirement housing communities, home healthcare agencies, not-for-profit or charitable operators and, to a lesser extent, skilled nursing facilities and convalescent centers.In general, regulatory and other barriers to competitive entry in the assisted living industry are not substantial, except in the skilled nursing segment.Although new construction of assisted living communities has declined in recent years, we have experienced and expect to continue to experience competition in our efforts to acquire and operate assisted living communities.Some of our present and potential competitors have, or may obtain, greater financial resources than we have and may have a lower cost of capital.Consequently, we may encounter competition that could limit our ability to attract residents or expand our business, which could have a material adverse effect on our financial position, results of operations or cash flows.Our publicly traded competitors include Brookdale Senior Living, Inc., Sunrise Senior Living, Inc., Five Star Quality Care, Inc., Capital Senior Living Corporation, and Assisted Living Concepts, Inc. 10 Table of Contents Government Regulation Federal, state, and local authorities heavily regulate the healthcare industry.While these regulations and licensing requirements often vary significantly from state to state, they typically include: · state and local laws impacting licensure; · consumer protection against deceptive practices; · laws affecting the management of property and equipment, including living accommodations such as room size, number of bathrooms, ventilation, furnishing of resident units, and other physical plant specifications; · laws affecting how we conduct our operations, such as staffing, staff training, personnel education, records management, admission and discharge criteria, documentation and reporting requirements, privacy laws, and fire, health, and safety laws and regulations; · federal and state laws designed to protect Medicare and Medicaid, which mandate and define allowable costs, pricing, billing and claims submission, quality of services, quality of care, food service, resident rights (including abuse and neglect) and responsibilities, and fraud; and · federal and state residents’ rights statutes and regulations; Anti-Kickback and physicians referral (Stark) laws; and safety and health standards set by the Occupational Safety and Health Administration. Changes in applicable laws and new interpretations of existing laws can significantly affect our operations, as well as our revenues and expenses.Our communities are subject to varying degrees of regulation and licensing by local and state health and social service agencies and other regulatory authorities.In addition, federal, state, and local officials increasingly are focusing their efforts on enforcement of these laws. As of December 31, 2011, our Operated Portfolio consisted of 478 communities in 44 states.Each of these states has its own business licensure requirements and, depending on the type of assisted living or related service we provide in each of our communities, additional licensure requirements (including, in some cases, a Certificate of Need). Our Operated Portfolio may also be subject to state and/or local building, zoning, fire, and food service codes and must be in compliance with these local codes before licensing or certification may be granted.Assisted living communities are subject to periodic surveys or inspections by governmental authorities to assess and assure compliance with regulatory requirements.Such unannounced surveys or inspections occur annually or biannually, or may occur following a state’s receipt of a complaint about the community.As a result of any such survey or inspection, authorities may allege that the senior living community has not complied with all applicable regulatory requirements.Typically, assisted living communities then have the opportunity to correct alleged deficiencies by implementing a plan of correction, but the reviewing agency typically has the authority to take further action against a licensed or certified facility.Authorities may enforce compliance through imposition of fines, imposition of a provisional or conditional license, suspension or revocation of a license, suspension or denial of admissions, loss of certification as a provider under federal health care programs, or imposition of other sanctions.From time to time, in the ordinary course of business, we receive deficiency reports from state regulatory bodies resulting from regulatory inspections or surveys. We are subject to certain federal and state laws that regulate financial arrangements by health care providers, such as the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), the Federal Anti-Kickback Law and the False Claims Act.The Federal Anti-Kickback Law makes it unlawful for any person to offer or pay (or to solicit or receive) any remuneration directly or indirectly, overtly or covertly, in cash or in kind for referring or recommending for purchase any item or service which is eligible for payment under the Medicare or Medicaid programs.Authorities have interpreted this statute very broadly to apply to many practices and relationships between health care providers and sources of patient referral.If an entity were to violate the Anti-Kickback Law, it may face criminal penalties and civil sanctions, including fines and possible exclusion from government programs such as Medicare and Medicaid.In addition, with respect to our participation in federal health care reimbursement programs, the government or private individuals acting 11 Table of Contents on behalf of the government may bring an action under the False Claims Act alleging that a health care provider has defrauded the government and seek treble damages for false claims and the payment of additional monetary civil penalties.The False Claims Act allows a private individual with knowledge of fraud to bring a claim on behalf of the federal government and earn a percentage of the federal government’s recovery.Many states have enacted similar anti-kickback and false claims laws that may have a broad impact on providers and their payor sources.We are also subject to federal and state laws designed to protect the confidentiality of patient health information.The U.S. Department of Health and Human Services has issued rules pursuant to HIPAA relating to the privacy of such information.In addition, many states have confidentiality laws, which in some cases may exceed the federal standard. We believe that we are in compliance with applicable government regulations. Environmental Matters Under various federal, state, and local environmental laws, a current or previous owner or operator of real property, such as Emeritus, may be held liable in certain circumstances for the costs of investigation, removal, or remediation of certain hazardous or toxic substances, including, among others, petroleum and materials containing asbestos, that could be located on, in, at, or under a property, regardless of how such materials came to be located there.Additionally, such an owner or operator of real property may incur costs relating to the release of hazardous or toxic substances, including government fines, payments for personal injuries or damage to adjacent property.In addition, such laws impose liability for investigation, remediation, removal, and mitigation costs on persons who disposed of or arranged for the disposal of hazardous substances at third-party sites.Such laws and regulations often impose liability without regard to whether the owner or operator knew of, or was responsible for, the presence, release or disposal of such substances without regard to whether such release or disposal was in compliance with law at the time it occurred.Moreover, the imposition of such liability could be joint and several, which means we could be required to pay for the cost of cleaning up contamination caused by others who have become insolvent or otherwise judgment proof. We do not believe that we have incurred any such liabilities that would have a material adverse effect on our financial condition, results of operations, or cash flows. Some of our communities generate infectious or other hazardous medical waste due to the illness or physical condition of the residents and incontinence products of those residents diagnosed with an infectious disease.The management of infectious medical waste, including its handling, storage, transportation, treatment, and disposal, is subject to regulation under various federal, state, and local environmental laws.These environmental laws set forth the management requirements for such waste, as well as related permit, record-keeping, notice, and reporting obligations.Each of our communities has an agreement with a waste management company for the proper disposal of all infectious medical waste.The use of such waste management companies does not immunize us from alleged violations of such medical waste laws for operations for which we are responsible even if carried out by such waste management companies, nor does it immunize us from third-party claims for the cost to clean up disposal sites at which such wastes have been disposed.Any finding that we are not in compliance with environmental laws could have a material adverse effect on our financial condition, results of operations, or cash flows. Federal regulations require building owners and those exercising control over a building’s management to identify and warn, via signs and labels, their employees and certain other employers operating in the building of potential hazards posed by workplace exposure to installed asbestos-containing materials and potential asbestos-containing materials (together, “asbestos materials”) in their buildings.The regulations also set forth employee training, record-keeping requirements, and sampling protocols pertaining to asbestos materials.Significant fines can be assessed for violation of these regulations.Building owners and those exercising control over a building’s management may be subject to an increased risk of personal injury lawsuits by workers and others exposed to asbestos materials.The regulations may affect the value of a building containing asbestos materials in which we have invested.Federal, state, and local laws and regulations also govern the removal, encapsulation, disturbance, handling and/or disposal of asbestos materials when such materials are in poor condition or in the event of construction, remodeling, renovation, or demolition of a building.Such laws may impose liability for improper handling or a release to the environment of asbestos 12 Table of Contents materials and may provide for fines to, and for third parties to seek recovery from, owners or operators of real properties for personal injury or improper work exposure associated with these materials. The presence of mold, lead-based paint, contaminants in drinking water, radon and/or other substances at any of the communities we own or may acquire may lead to the incurrence of costs for remediation, mitigation, or the implementation of an operations and maintenance plan, or present a risk that third parties will seek recovery from the owners, operators, or tenants of such properties for personal injury or property damage.In some circumstances, areas affected by mold may be unusable for periods of time for repairs, and even after successful remediation, the known prior presence of extensive mold could adversely affect the ability of a community to retain or attract residents and could adversely affect a community’s market value. We believe that we are in compliance with applicable environmental laws. Employees As of December 31, 2011, Emeritus had approximately 28,100 employees, including approximately 19,400 full-time employees.We employed approximately 560 full-time employees in our executive and regional offices.Of our approximately 28,100 total employees, approximately 6,950 work at our managed communities.We believe our relationship with our employees is satisfactory. On September 25, 2009, a majority of employees at one community voted to be represented by a labor union. We believe and we have alleged that the labor union engaged in objectionable conduct affecting the results of the election and the election results should be set aside. This matter is currently pending before the United States Court of Appeals for the Sixth Circuit and the outcome of the election remains uncertain. As of March 1, 2012, we are unaware of any labor union representing any of our other employees or if any employees were attempting to organize a labor union. Available Information Our annual reports on Form10-K, quarterly reports on Form10-Q, current reports on Form 8-K, and amendments thereto, filed with the Securities and Exchange Commission (“SEC”) pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder are made available free of charge on our web site (www.emeritus.com) as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC. The information contained on our web site is not being incorporated herein.These reports may also be obtained at the SEC’s Public Reference Room at treet, NE, Washington, D.C., 20549.Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330.The SEC also maintains a web site at www.sec.gov that contains reports, proxy statements and other information regarding SEC registrants, including Emeritus. We have posted our Corporate Governance Guidelines, Code of Conduct, Code of Ethics and the charters of our Audit, Compensation, and Nominating and Corporate Governance Committees on our web site. 13 Table of Contents ITEM 1A.RISK FACTORS Our financial condition, results of operations, and cash flows are subject to many risks, including, but not limited to, those set forth below: Emeritus has incurred losses since it began doing business, except for 2005, and may continue to incur losses for the foreseeable future.Emeritus organized and began operations in July 1993 and has operated at a loss since it began doing business, except for 2005.For December 31, 2011, 2010, and 2009, we recorded losses of $71.9 million, $57.0 million, and $53.9 million, respectively.We believe that the historically aggressive growth of our Consolidated Portfolio through acquisitions and developments and related financing activities, as well as our inability (along with most of the assisted living industry) to significantly increase occupancy rates at our communities, were among the causes of these losses.To date, at many of our communities, we have generally been able to stabilize occupancy and rate structures to levels that have resulted in positive cash flows from operating activities but not overall Company earnings.Our ongoing results of operations may not become profitable in line with our current expectations or may not become profitable at all. If the Company cannot generate sufficient cash flows to cover required interest, principal, and lease payments, it risks defaults on its debt agreements and leases.As of December 31, 2011, we had total debt, including interest, of $2.2 billion, with minimum annual payments of $172.3 million due in 2012, and have both long-term operating and capital lease and financing obligations requiring minimum annual payments of $177.0 million in 2012.If the Company is unable to generate sufficient cash flows to make such payments as required and we are unable to renegotiate payments or obtain additional equity or debt financing, a lender could foreclose on the communities secured by the respective indebtedness or, in the case of a lease, could terminate our lease, resulting in loss of income and asset value.In some cases, our indebtedness is secured by a particular community and a pledge of our interests in a subsidiary entity that owns that community.In the event of a default, a lender could avoid judicial procedures required to foreclose on real property by foreclosing on our pledge instead, thus accelerating the foreclosure of that community.Furthermore, because of cross-default and cross-collateralization provisions in certain of our mortgage and lease agreements, if we default on one of our payment obligations, we could adversely affect a significant number of our communities. Because the Company is highly leveraged, we may not be able to respond to changing business and economic conditions or continue with selected acquisitions.A substantial portion of our future cash flows will be designated to debt service and lease payments.In the past, we have occasionally been dependent on third-party financing and disposition of assets to fund these obligations in full and we may be required to do so in the future.In addition, we are periodically required to refinance these obligations as they mature.As of December 31, 2011, our total debt, including interest, was $2.2 billion, and our payment obligations, including interest, under long-term operating and capital leases were $2.0 billion.These circumstances could reduce our flexibility and ability to respond to our business needs, including changing business and financial conditions such as increasing interest rates and opportunities to expand our business through selected acquisitions. We may be unable to increase or stabilize our occupancy rates at levels that would result in positive earnings.In previous years, we have been unable to increase our occupancy to levels that would result in net income on a sustained basis.Our historical losses have resulted, in part, from occupancy levels that were lower than anticipated when we acquired or developed our communities.While occupancy levels increased in 2011 in our Same Community Portfolio (the 262 communities we have operated continuously since January 1, 2010), our historical performance has been mixed.Our occupancy levels may not increase in the future and may never reach levels necessary to achieve net income. We may not find additional funding through public or private financing on acceptable terms.We may not find adequate equity, debt, or sale-leaseback financing when we need it or on terms acceptable to us.This could affect our ability to finance our operations or refinance our communities to avoid the consequences of default and foreclosure under our existing financing as described elsewhere.In addition, if we raise additional funds by issuing equity securities, our shareholders may experience dilution in their investment. If we fail to comply with financial covenants contained in our debt instruments, our lenders may accelerate the repayment of the related debt.From time to time, we have failed to comply with certain covenants in our financing 14 Table of Contents and lease agreements relating generally to matters such as cash flow, debt, and lease coverage ratios, and certain other performance standards.In the future, we may be unable to comply with these or other covenants.If we fail to comply with any of these requirements and are not able to obtain waivers, our lenders could accelerate the repayment of the related indebtedness so that it becomes due and payable prior to its stated due date, and/or the lessors could terminate lease agreements.We may be unable to repay or refinance this debt if it becomes due. We self-insure many of our liabilities.In recent years, participants in the long-term care industry have experienced an increasing number of lawsuits alleging negligence, malpractice, or other related legal theories.Many of these suits involve large claims and significant legal costs.We expect that we will occasionally face such suits because of the nature of our business.For 237 of the 328 communities in our Consolidated Portfolio, we are self-insured and, as such, are responsible for the full loss of any professional liability claims.Claims against us, regardless of their merit or eventual outcome, may also undermine our ability to attract residents or expand our business and would require management to devote time to matters unrelated to the operation of our business.Except on a limited basis (covering 91 of our consolidated communities), we currently do not carry professional liability insurance and, although we review our liability insurance annually, we may not be able to obtain third-party liability insurance coverage in the future or, if available, on acceptable terms. We face risks associated with selective acquisitions.We intend to continue to seek selective acquisition opportunities.However, we may not succeed in identifying any future acquisition opportunities or completing any identified acquisitions.The acquisition of communities presents a number of risks.Existing communities available for acquisition may frequently serve or target different market segments than those we presently serve.It may be necessary in these cases to reposition and renovate acquired communities or turn over the existing resident population to achieve a resident care level and income profile that is consistent with our objectives.In some cases in the past, these obstacles have delayed the achievement of acceptable occupancy levels and increased operating and capital expenditures.As a consequence, we currently plan to target assisted living communities with established operations, which could reduce the number of acquisitions we can complete and increase the expected cost.Even in these acquisitions, however, we may need to make staff and operating management personnel changes to successfully integrate acquired communities into our existing operations.We may not succeed in repositioning acquired communities or in effecting any necessary operational or structural changes and improvements on a timely basis.We also may face unforeseen liabilities attributable to the prior operator of the acquired communities, against whom we may have little or no recourse.We also face risks associated with acquiring ancillary services businesses, especially since we do not have a history of operating such businesses. If the Company is unable to refinance its debt that is scheduled to come due in 2012 on reasonable terms, it may have an adverse effect on the Company and the market price of our common stock.The Company has principal payments on long-term debt of $74.2 million due in 2012, including balloon payments on debt maturing totaling $43.5 million.If the Company is not able to generate sufficient cash flows to make the required payments or refinance this debt on reasonable terms, it may have a material adverse effect on the market value of our common stock and other adverse effects on our business, financial condition, results of operations, and cash flows. We expect competition in our industry to increase, which could cause our occupancy rates and resident fees to decline.The senior living industry is highly competitive, and given the relatively low barriers to entry and continuing healthcare cost containment pressures, we expect that our industry will become increasingly competitive in the future.It is possible that market saturation in some locales could have an adverse effect on our communities and their ability to reach and maintain stabilized occupancy levels.Moreover, the senior housing services industry has been subject to pressures that have resulted in the consolidation of many small, local operations into larger regional and national multi-facility operations.We compete with other companies providing assisted living services as well as numerous other companies providing similar service and care alternatives, such as home healthcare agencies, independent living facilities, retirement communities, and skilled nursing facilities.We expect that competition from new market entrants will increase as senior living residences achieve increased market awareness.Some of these competitors may have substantially greater financial resources than we do.Increased competition may limit our ability to attract or retain residents or maintain our existing rate structures.This could lead to lower occupancy rates or lower rate structures in our communities. If development of new senior living facilities outpaces demand, we may experience decreased occupancy, depressed margins, and diminished operating results.In the future, some senior living markets in which we operate could become overbuilt.The barriers to entry in the senior living industry are low.Consequently, the development of 15 Table of Contents new senior living facilities could outpace demand.Overbuilding in the markets in which we operate could thus cause the Company to experience decreased occupancy and depressed margins and could otherwise adversely affect our results of operations. Market forces could undermine our efforts to attract seniors with sufficient resources.We rely on the ability of our residents to pay our fees from their own or family financial resources.We believe that only seniors with income or assets meeting or exceeding the comparable median in the region where our senior living communities are located can afford our fees.The economic recession, the depressed housing market, inflation, or other circumstances may undermine the ability of seniors to pay for our services.If we encounter difficulty in attracting seniors with adequate resources to pay for our services, our occupancy rates may decline or we may be forced to lower our rental and service rates. Our labor costs may increase and may not be matched by corresponding increases in rates we charge to our residents.We compete with other providers of assisted living services and long-term care in attracting and retaining qualified and skilled personnel.We depend on our ability to attract and retain management personnel responsible for the day-to-day operations of each of our communities.If we are unable to attract or retain qualified community management personnel, our results of operations may suffer.In addition, possible shortages of nurses or trained personnel may require us to enhance our wage and benefits packages to compete in the hiring and retention of personnel.We also depend on the available labor pool of semi-skilled and unskilled employees in each of the markets in which we operate.From time to time we are the subject of union organizing activity that, if successful, could impact our labor costs.As a result of these and other factors, our labor costs may increase and may not be matched by corresponding increases in rates we charge to our residents. If the Company is removed as the Administrative Member of the Sunwest JV, the maximum level of cash distributions to which we could be entitled would be reduced and we would no longer enjoy the right of first opportunity in connection with a sale by Blackstone of a specified portion of the underlying properties. As the Administrative Member under the Sunwest JV, we are entitled to, among other things, cash distributions at increasing levels in excess of our ownership percentage if the Sunwest JV achieves certain performance criteria and a right of first opportunity to purchase properties or membership interest, as applicable, in the event Blackstone desires to sell a specified portion of the properties under the Sunwest JV. Upon the occurrence of certain events, which include a material breach of our obligations, or our failure to provide reasonably effective management to the Sunwest JV, Blackstone may remove us as the Administrative Member, which would deprive us of revenue from the JV and the additional rights described above. The geographic concentration of our communities could leave us vulnerable to an economic downturn, regulatory changes or acts of nature in those areas, resulting in a decrease in our revenues or an increase in our costs, or otherwise negatively impacting our results of operations.We have a high concentration of communities in various geographic areas, including the states of Florida, Texas, California, Washington, Oregon and Arizona.As a result of this concentration, the conditions of local economies and real estate markets, changes in governmental rules and regulations, particularly with respect to assisted living communities, acts of nature and other factors that may result in a decrease in demand for senior living services in these states could have an adverse effect on our revenues, costs and results of operations.In addition, given the location of our communities, we are particularly susceptible to revenue loss, cost increase or damage caused by other severe weather conditions or natural disasters such as hurricanes, earthquakes or tornados.Any significant loss due to a natural disaster may not be covered by insurance and may lead to an increase in the cost of insurance. Some of our communities generate infectious medical waste due to the illness or physical condition of the residents.The management of infectious medical waste, including handling, storage, transportation, treatment, and disposal, is subject to regulation under various laws, including federal and state environmental laws, as described above under Business—Environmental Matters.These environmental laws set forth the management requirements, as well as permit, record-keeping, notice, and reporting obligations.Each of our communities has an agreement with a waste management company for the proper disposal of all infectious medical waste.The use of such waste management companies does not immunize us from alleged violations of such medical waste laws for operations for which we are responsible even if carried out by such waste management companies, nor does it immunize us from third-party claims for the cost to clean up disposal sites at which such wastes have been disposed.Any finding that we are not in compliance with these environmental laws could adversely affect our business and financial condition.While we are not aware of non-compliance with environmental laws related to infectious medical waste at our communities, 16 Table of Contents these environmental laws are amended from time to time and we cannot predict when and to what extent liability may arise.In addition, because these environmental laws vary from state to state, expansion of our operations to states where we do not currently operate may subject us to additional restrictions on the manner in which we operate our communities. The Chairman of our board of directors, Daniel R. Baty, has personal interests that may conflict with ours.Mr.Baty has engaged in a number of transactions with us, each of which has been approved by a committee of our independent directors.For example, Mr.Baty is the principal owner of Columbia Pacific, a private company engaged in the development and operation of senior living communities and hospitals in India and other parts of Asia.Columbia Pacific and certain of its affiliated partnerships also own assisted living communities, memory care facilities, and independent living facilities in the United States, some of which we manage under various management agreements.These financial interests and management and financing responsibilities of Mr.Baty with respect to Columbia Pacific and certain of their affiliated partnerships could present conflicts of interest with us, including potential competition for residents in markets where both companies operate and competing demands for the time and efforts of Mr.Baty. Mr. Baty’s potentially competitive activities are limited by a shared opportunities agreement between him and the Company.Under the terms of this agreement, Mr. Baty and Columbia Pacific must immediately present to the Company all investment opportunities in senior living communities and ancillary businesses in the United States, Canada, and China.For transactions in the United States and Canada, we will then have the option to participate in the investment opportunity through an ownership interest and/or management contract as set forth in the agreement.For transactions in China, we will have the option to invest in the opportunity up to 50% of the equity value and provide management or consulting services. Mr. Baty financially supports some of our recent transactions and the operations of certain communities that we manage with limited guarantees and through his direct and indirect ownership of such communities; we would be unable to benefit from these transactions and managed communities without this support.As of December 31, 2011, we manage five communities owned by Mr. Baty or Columbia Pacific.Mr. Baty was also the guarantor of a portion of our obligations under a 24-community lease with an entity in which Mr. Baty has an ownership interest.We acquired these properties in February 2007 in a transaction in which the entity affiliated with Mr. Baty provided the Company with financing in the amount of $18.0 million for two years, which financing was paid off in July 2007.In 2004, Mr. Baty personally guaranteed $3.0 million of our obligations under a long-term lease with Health Care Property Investors, Inc., an independent REIT, which terminated with the purchase of these communities in August 2007.Also in 2004, Mr. Baty guaranteed our obligations under a long-term lease relating to 20 communities.As part of this arrangement, which, as of December 31, 2011, continues to be in effect for nine of the communities (the “Cash Flow Sharing Communities”), he shares in 50.0% of the positive cash flow (as defined) and is responsible for 50.0% of the cash deficiency for these communities.In 2008, we entered into a 50-50 joint venture with Mr. Baty to purchase the real estate of eight of the Cash Flow Sharing Communities, into which Mr. Baty contributed approximately $1.2 million in 2010 related to debt refinancings and $1.1 million in 2009.In 2009, we borrowed $3.2 million from Columbia Pacific to finance the purchases of two communities that we previously managed for Columbia Pacific.We subsequently paid off these loans in January 2011.We believe that we would have been unable to take advantage of these transactions and management opportunities without Mr. Baty’s individual and financial support.The ongoing administration of these transactions, however, could adversely affect these continuing relationships because our interests and those of Mr. Baty may not be congruent at all times.In addition, we cannot guarantee that his support will be available in the future. We may be unable to attract and retain key management personnel.We depend upon, and will continue to depend upon, the services of Mr. Baty and Granger Cobb, our President and Chief Executive Officer.Mr. Baty has financial interests and management responsibilities with respect to Columbia Pacific and its related partnerships that require a considerable amount of Mr. Baty’s time.As a result, he does not devote his full time and efforts to Emeritus.The loss of Mr. Baty’s services, or those of Mr. Cobb, could adversely affect our business and our results of operations.We also may be unable to attract and retain other qualified executive personnel critical to the success of our business. Our costs of compliance with government regulations may significantly increase in the future.Federal, state, and local authorities heavily regulate the healthcare industry, as described above under Business—Government Regulation.Regulations change frequently, and sometimes require us to make expensive changes in our operations. 17 Table of Contents We cannot predict to what extent legislative or regulatory initiatives will be enacted or adopted or what effect any initiative would have on our business and operating results.Changes in applicable laws and new interpretations of existing laws can significantly affect our operations, as well as our revenues, particularly those from governmental sources, and our expenses.These laws and regulatory requirements could affect our ability to expand into new markets and to expand our services and communities in existing markets.In addition, if any of our presently licensed communities operates outside of its licensing authority, it may be subject to financial or other penalties, including closure of the community and/or liability to residents if injury occurs.Our residential communities are subject to varying degrees of regulation and licensing by local and state health and social service agencies and other regulatory authorities.In addition, our skilled nursing facilities and certain of our senior living communities are subject to extensive federal regulation.Federal, state, and local governments occasionally conduct unannounced investigations, audits, and reviews to determine whether violations of applicable rules and regulations exist.Devoting management and staff time and legal resources to such investigations, as well as any material violation by the Company that is discovered in any such investigation, audit, or review, could strain our resources and affect our results of operations.In addition, regulatory oversight of construction efforts associated with refurbishment could cause us to lose residents and disrupt community operations. We may be unable to satisfy all regulations and requirements or to acquire and maintain any required licenses on a cost-effective basis.We have occasionally received notices of regulatory violations, which we have resolved by paying fines or taking other measures such as limiting our business activities at a particular community.Failure to comply with applicable requirements could lead to enforcement action that could materially and adversely affect business and revenues.Loss, suspension, or modification of a license may also cause a default under certain of our leases and financing agreements and/or trigger cross-defaults. The federal and state laws governing assisted living are various and complex.While we endeavor to comply with all laws that regulate the licensure and operation of our communities, it is difficult to predict how our business could be affected if it were subject to an action alleging such violations. The Company is also subject to federal and state regulations regarding government-funded public assistance that prohibit certain business practices and relationships.Because we accept residents who receive financial assistance from governmental sources for their senior living services, we are subject to federal and state regulations that prohibit certain business practices and relationships.Failure to comply with these regulations could prevent reimbursement for our healthcare services under Medicare or Medicaid or similar state reimbursement programs.Our failure to comply with such regulations also could result in substantial financial penalties and/or the suspension or inability to renew our operating licenses.Acceptance of federal or state funds could subject the Company to potential false claims actions or whistleblower claims. Our intention to enter the rehabilitation services business would subject the Company to additional federal and state laws and regulations and, if the Company fails to comply with these laws and regulations, could subject the Company to substantial financial and other penalties.We previously announced our intention to acquire businesses that provide rehabilitative care and contract rehabilitation services to the senior living industry.For example, in October 2011, we acquired a Medicare-certified durable medical equipment products company.These services are subject to enhanced federal and state laws and regulations, including those regarding acquisition and maintenance of provider and supplier numbers, services provided, quality of care, provision of medically necessary items and services, and billing and claims submission.Failure to comply with these laws and regulations could subject the Company to substantial financial and other penalties, which could materially and adversely affect our business and revenues. We face possible environmental liabilities at each of our communities.Under various federal, state, and local environmental laws, ordinances, and regulations, as described above under Business—Environmental Matters, a current or previous owner or operator of real property may be held liable for the costs of removal or remediation of certain hazardous or toxic substances, including asbestos materials that could be located on, in, or under our community.These laws and regulations often impose liability whether or not the owner or operator knew of, or was responsible for, the presence of the hazardous or toxic substances.We could face substantial costs of any required remediation or removal of these substances, and our liability typically is not limited under applicable laws and regulations.Our liability could exceed our communities’ value or the value of our assets.We may be unable to sell or rent our communities, or borrow using our communities as collateral, if any of these substances are present or if we fail to remediate them properly.Under these laws and regulations, if we arrange for the disposal of hazardous or 18 Table of Contents toxic substances such as asbestos materials at a disposal site, we also may be liable for the costs of the removal or destruction of the hazardous or toxic substances at the disposal site.In addition to liability for these costs, we could be liable for governmental fines and injuries to persons or properties. Significant reforms to the United States healthcare system could have an adverse effect on our financial position, results of operations and liquidity.The healthcare reforms contained in the ACA will impact us in some manner, including increasing our costs to provide healthcare benefits to our employees.The specific provisions of the ACA will be phased in over time through 2018, unless modifying legislation is passed before some of the provisions become effective.Based on our current assessment, although there are additional expenses that will be incurred in 2012, we do not expect that the ACA will result in a material increase in our operating expenses in 2012.However, we could see significant cost increases beginning in 2014 when certain provisions of the legislation are required to be implemented. The ACA creates a series of robust transparency and reporting requirements for skilled nursing facilities, including requirements to disclose information on organizational structures, financial, clinical and other related data as well as information on officers, directors, trustees or managing employees. Skilled nursing facilities are required to certify to the Secretary of the U.S. Department of Health and Human Services and the U.S. Department of Health and Human Services Office of Inspector General that the information submitted is accurate and current. In addition, a primary goal of healthcare reform is to reduce costs, which includes reductions in the reimbursement paid to us and other healthcare providers. Although 87.2% of our 2011 revenues came from private pay sources, these healthcare reforms or other similar healthcare reforms could have an adverse effect on our financial position, results of operations and liquidity. Changes in the reimbursement rates or methods or timing of payment from third party payors, including the Medicare and Medicaid programs, or the implementation of other measures to reduce reimbursement for our services and products could result in a reduction in our revenues and operating margins or otherwise adversely affect our business, financial position, results of operations, and liquidity.We depend on reimbursement from third-party payors, including the Medicare and Medicaid programs, for a portion of our revenues. For the year ended December 31, 2011, we derived approximately 12.8% of our total revenues from the Medicare and Medicaid programs.The Medicare and Medicaid programs are highly regulated and subject to frequent and substantial changes. There are continuing efforts to reform governmental healthcare programs, both as part of the ACA enacted in 2010 and otherwise, that could result in major changes in the healthcare delivery and reimbursement system on a national and state level.Reforms or other changes to the payment systems may be proposed or could be adopted by Congress or Centers for Medicare and Medicaid Services (“CMS”). This could result in attempts to reduce or eliminate payments for federal and state healthcare programs, including Medicare and Medicaid. Moreover, weak economic conditions are also adversely affecting the budgets of individual states and of the federal government. CMS issued a final rule on July29, 2011 updating Medicare payment rates for skilled nursing centers effective October1, 2011.CMS has projected the impact of the rule changes will result in an average 11.1% decrease in payments to skilled nursing facilities.We believe that these changes could reduce our annual revenues by approximately $8.0 million. The Budget Control Act of 2011, enacted on August2, 2011, increased the United States debt ceiling in connection with deficit reductions over the next ten years. The Budget Control Act of 2011 also established a 12-member joint committee of Congress known as the Joint Select Committee on Deficit Reduction. The goal of the Joint Select Committee on Deficit Reduction was to propose legislation to reduce the United States federal deficit by $1.5 trillion for fiscal years 2012-2021.Since such legislation was not enacted by December23, 2011, approximately $1.2 trillion in domestic and defense spending reductions will automatically begin on January1, 2013, split evenly between domestic and defense spending. Payments to Medicare providers would be subject to these automatic spending reductions, subject to a 2% cap. At this time, it is unclear how this automatic reduction may be applied to various Medicare healthcare programs. Although we cannot predict what other reform proposals will be adopted or finally implemented, healthcare reform and regulations, such as those described above, could have an adverse effect on our business, financial position, 19 Table of Contents results of operations and liquidity through, among other things, decreasing funds available for our services or increased operating costs. In addition to the risks described above, investing in Emeritus common stock involves the following risks: We may experience volatility in the market price of Emeritus common stock due to the lower trading volume and lower public ownership of Emeritus common stock.The market price of our common stock has fluctuated significantly in the past and is likely to continue to be highly volatile.In particular, the volatility of our share price is influenced by lower trading volume and lower public ownership relative to some of our publicly-held competitors, as well as recent turmoil in the stock market.For example, our closing stock price ranged from $13.64 per share to $25.90 per share during 2011.Because approximately 40.5% of our outstanding shares were owned by affiliates as of December 31, 2011, our stock is relatively less liquid and, therefore, more susceptible to large price fluctuations than many other companies’ shares. Many factors could cause the market price of our common stock to significantly rise and fall, including: · fluctuations in our results of operations; · changes in our business, operations, or prospects; · changes in the regulatory environment; · sales of Emeritus common stock by affiliates; · the hiring or departure of key personnel; · announcements or activities by our competitors; · proposed acquisitions by us or our competitors; · financial results that fail to meet public market analysts’ expectations and changes in stock market analysts’ recommendations regarding us, other healthcare companies, or the healthcare industry in general; · adverse judgments or settlements obligating us to pay damages; · acts of war, terrorism, or national calamities; · industry, domestic and international market and economic conditions; and · decisions by investors to de-emphasize investment categories, groups, or strategies that include our Company or industry. In addition, the stock market has recently experienced significant price and volume fluctuations.These fluctuations are often unrelated to the operating performance of particular companies.These broad market fluctuations may adversely affect the market price of Emeritus common stock.When the market price of a company’s stock drops significantly, shareholders may institute securities class action litigation against that company.Any litigation against us could cause us to incur substantial costs, divert our time and attention and other resources, or otherwise harm our business. Insiders have substantial control over the Company and are able to influence corporate matters.We entered into a shareholders’ agreement in connection with the acquisition of Summerville Senior Living, Inc. (“Summerville”), dated March29, 2007, as amended April30, 2010, between us, AP Summerville, LLC, AP Summerville II, LLC, Apollo Real Estate Investment FundIII, L.P., and Apollo Real Estate Investment FundIV, L.P. (collectively, the “Apollo shareholders”), Saratoga Partners IV, L.P., Saratoga Coinvestment IV, LLC, and Saratoga Management Company LLC (collectively, the “Saratoga shareholders”), and Mr.Baty and certain of his affiliates (collectively, the “Baty shareholders”).Under the terms of this shareholders’ agreement, a representative of each of the Baty shareholders, the Saratoga shareholders and the Apollo shareholders was elected or appointed to our board of directors.However, in 2010, the representative of the Saratoga shareholders resigned from our board of directors and has not been replaced.While the Saratoga shareholders have elected to not designate a new board representative, they have not permanently waived their right to designate a representative under the amended shareholders’ agreement.Our directors and executive officers and their affiliates, including the Baty shareholders, the Apollo shareholders, and the Saratoga shareholders and their affiliates owned, in the aggregate, approximately 40.5% of our outstanding common stock as of December 31, 2011. As a result, these shareholders are able to exercise significant influence over all matters requiring shareholder approval, including the election of directors and approval of significant corporate transactions, such as a merger or other sale of our Company or its assets.This 20 Table of Contents concentration of ownership could limit a shareholder’s ability to influence corporate matters and may have the effect of delaying or preventing a third party from acquiring control over us. Future sales of shares by existing shareholders could cause our stock price to decline.As of December 31, 2011, the Company has outstanding approximately 44,989,861 shares of common stock, of which our executive officers and directors, affiliates controlled by them, and other affiliates of ours beneficially own 18,228,305 shares. The shares received by the Apollo shareholders in the Summerville acquisition were eligible for sale in the public market beginning September 1, 2008, subject to volume limitations under Rule 144 under the Securities Act of 1933, as amended.However, pursuant to a registration rights agreement entered into on March 29, 2007, as amended on March 31, 2010, with the Apollo shareholders, the Baty shareholders, the Saratoga shareholders, and Mr. Cobb, we agreed to register shares of common stock beneficially owned by certain of the Apollo shareholders and Saratoga shareholders under certain circumstances.In particular, we filed a shelf registration statement, which was declared effective by the SEC on January 16, 2008, to permit public resale of 4,859,008 shares beneficially owned by Apollo shareholders and 1,800,000 shares beneficially owned by certain Saratoga shareholders.Pursuant to this registration statement, these shareholders are able to publicly resell the identified Emeritus shares without restriction.Moreover, if one or more parties to the registration rights agreement exercise their rights with respect to the shares they own, additional shares may become eligible for public resale without restriction.In November 2010, we sold 5,575,000 shares of Emeritus common stock in a public offering, of which 1,000,000 shares were sold by Apollo shareholders. As of December 31, 2011, options for a total of 4,470,939 shares of common stock were outstanding under our equity incentive plans, of which a total of 2,358,563 shares were then exercisable.Of the shares exercisable, 1,562,870 shares were exercisable at a price in excess of our stock trading price as of December 31, 2011.All of the shares issuable on exercise of such vested options are eligible for sale in the public market.If our executive officers, directors, or significant shareholders sell, or indicate an intention to sell, substantial amounts of Emeritus common stock in the public market, the trading price of our stock could decline. In addition, we may issue equity securities in the future, including securities that are convertible into or exchangeable for, or that represent the right to receive, common stock.Sales of a substantial number of shares of our common stock or other equity securities, including sales of shares in connection with any future acquisitions, could be substantially dilutive to our shareholders.These sales may have a harmful effect on prevailing market prices for our common stock and our ability to raise additional capital in the financial markets at a time and price favorable to us.Moreover, to the extent that we issue restricted stock units, stock appreciation rights, options, or warrants to purchase our common stock in the future and those stock appreciation rights, options, or warrants are exercised or as the restricted stock units vest, our shareholders may experience further dilution.In December 2011, we issued a total of 435,000 shares of restricted stock to certain of our executive officers, which will vest over four years if specified Company performance criteria are met. Holders of our shares of common stock have no preemptive rights that entitle holders to purchase a pro rata share of any offering of shares of any class or series and, therefore, such sales or offerings could result in increased dilution to our shareholders.Our certificate of incorporation provides that we have authority to issue 100,000,000shares of common stock and 20,000,000shares of preferred stock.As of December 31, 2011, 44,989,861 shares of common stock and no shares of preferred or other capital stock were issued and outstanding. If securities or industry analysts do not publish research or publish inaccurate or unfavorable research about our business, our stock price and trading volume could decline.The trading market for our common stock may depend in part on any research reports that securities or industry analysts publish about the Company or our business.We currently have limited research coverage by securities and industry analysts.Lack of research coverage could negatively impact the market for our stock.In the event additional securities or industry analysts do initiate coverage of our Company and one or more of these analysts downgrade our common stock or publish inaccurate or unfavorable research about our business, our common stock price would likely decline. We do not anticipate paying any cash dividends in the foreseeable future.We have never declared or paid any dividends on our common stock.We expect to retain any future earnings to finance the operation and expansion of our business.Future dividend payments will depend on our results of operations, financial condition, capital expenditure plans and other obligations and circumstances, and will be at the sole discretion of our board of 21 Table of Contents directors.Some of our existing leases and lending arrangements contain provisions that restrict our ability to pay dividends, and we anticipate that the terms of future leases and debt financing arrangements may contain similar restrictions.Therefore, we do not anticipate paying any cash dividends on our common stock in the foreseeable future. Our issuance of preferred stock could adversely affect holders of our common stock.Our board of directors is authorized to issue preferred stock without any action on the part of our holders of common stock.Our board of directors also has the power, without shareholder approval, to set the terms of any such series of preferred stock that may be issued, including voting rights, dividend rights, preferences over our common stock with respect to dividends, or if we liquidate, dissolve, or wind up our business, and other terms.If we issue preferred stock in the future that has preference over our common stock with respect to the payment of dividends or upon our liquidation, dissolution or winding up, or if we issue preferred stock with voting rights that dilute the voting power of our common stock, the rights of holders of our common stock, or the price of our common stock, could be adversely affected. Antitakeover provisions of Washington law, our restated articles of incorporation and our restated bylaws may prevent or delay an acquisition of us that shareholders may consider favorable or may prevent or delay attempts to replace or remove our board of directors.Our restated articles of incorporation and restated bylaws contain provisions, such as the right of our directors to issue preferred stock from time to time with voting, economic, and other rights superior to those of our common stock without the consent of our shareholders, and prohibitions on cumulative voting in the election of directors, all of which could make it more difficult for a third party to acquire us without the consent of our board of directors.In addition, our restated articles of incorporation provide for our board of directors to be divided into three classes serving staggered terms of three years each, permit removal of directors only for cause by the holders of not less than two-thirds of the shares entitled to elect the director whose removal is sought, and require two-thirds shareholder approval of certain matters, including business combination transactions not approved by our incumbent board of directors and the amendment of our restated bylaws.Furthermore, our restated bylaws require advance notice of shareholder proposals and nominations and impose restrictions on the persons who may call special shareholder meetings.In addition, Chapter23B.19 of the Washington Business Corporation Act prohibits certain business combinations between us and certain significant shareholders unless certain conditions are met.These provisions may have the effect of delaying or preventing a change of control of our Company even if this change of control would benefit our shareholders. ITEM 1B.UNRESOLVED SEC STAFF COMMENTS None. 22 Table of Contents ITEM 2.PROPERTIES Communities We operate 478 senior living communities in 44 states, most of which consist of one-story to three-story buildings and include common dining and social areas.Frequently, a community provides multiple types of service.Of the 478 communities we operate, 297 offer memory care services, 82 offer some independent living services, and 26 offer skilled nursing services.The table below summarizes information regarding our Operated Portfolio as of December 31, 2011. Number of Communities States Communities Units Beds Own Lease Manage Arizona 20 11 4 5 Arkansas 5 4 1 – California 59 15 37 7 Colorado 8 3 3 2 Connecticut 6 – 4 2 Delaware 2 1 1 – Florida 43 25 17 1 Georgia 20 5 1 14 Idaho 5 5 – – Illinois 8 4 4 – Indiana 6 3 3 – Iowa 3 2 – 1 Kansas 4 3 1 – Kentucky 4 1 1 2 Louisiana 6 5 1 – Maryland 7 1 5 1 Massachusetts 11 4 7 – Michigan 2 1 1 – Minnesota 2 – – 2 Mississippi 7 5 1 1 Missouri 2 – 1 1 Montana 4 1 1 2 Nebraska 5 – – 5 Nevada 5 2 1 2 New Hampshire 1 90 1 – – New Jersey 10 5 5 – New Mexico 4 – – 4 New York 14 11 – 3 North Carolina 8 6 1 1 North Dakota 1 85 85 – – 1 Ohio 17 3 11 3 Oklahoma 7 – 2 5 Oregon 34 1 – 33 Pennsylvania 6 5 – 1 South Carolina 15 3 4 8 Tennessee 11 1 4 6 Texas 52 33 6 13 Utah 4 – 2 2 Vermont 1 1 – – Virginia 12 5 6 1 Washington 28 10 5 13 West Virginia 3 1 – 2 Wisconsin 4 – – 4 Wyoming 2 – – 2 23 Table of Contents Executive Offices Our executive offices are located in Seattle, Washington, where we lease approximately 77,000 square feet of space.Our lease agreement has a term of 15 years, expiring in September 2025. ITEM 3.LEGAL PROCEEDINGS The Company has been and is currently involved in litigation and claims incidental to the conduct of its business that are comparable to other companies in the senior living industry, including professional and general liability claims.Certain claims and lawsuits allege large damage amounts and may require significant costs to defend and resolve.As a result, we maintain a combination of self-insurance reserves and commercial insurance policies in amounts and with coverage and deductibles that we believe are adequate, based on the nature and risks of our business, historical experience and industry standards. ITEM 4. MINE SAFETY DISCLOSURES Not applicable 24 Table of Contents PART II ITEM 5.MARKET FOR THE REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information Our common stock is traded on the New York Stock Exchange (the “NYSE”) under the symbol ESC.The following table sets forth for the periods indicated the high and low closing prices for Emeritus common stock as reported on the NYSE. High Low High Low First Quarter $ Second Quarter Third Quarter Fourth Quarter As of March 1, 2012, we had 79 holders of record of Emeritus common stock, although there is a much larger number of beneficial owners. We have never declared or paid any dividends on our common stock, and we currently expect to retain any future earnings to finance the operation and expansion of our business.Future dividend payments will depend on our financial condition, results of operations, capital expenditure plans, and other obligations and will be at the sole discretion of our board of directors.Certain of our existing leases and lending arrangements contain provisions that restrict our ability to pay dividends, and we anticipate that the terms of future leases and debt financing arrangements may contain similar restrictions.Therefore, we do not anticipate paying any cash dividends on Emeritus common stock in the foreseeable future. Stock Performance Graph The following graph compares the cumulative five-year total return provided to shareholders on shares of Emeritus common stock relative to the cumulative total returns of the S&P 500 Index, S&P Smallcap 600 Index, NYSE Composite Index, and a customized peer group selected by us for the period beginning on December 31, 2006 and ending on December 31, 2011.In making this comparison, an investment of $100 with reinvestment of all dividends is assumed to have been made in our common stock in each index and in the peer group.Stock price performance shown below for our common stock is historical and not necessarily indicative of future price performance. 25 December 31, Emeritus Corporation S&P Smallcap 600 Index S&P 500 Index NYSE Composite Index Peer Group Our peer group consists of Brookdale Senior Living, Inc., Capital Senior Living Corporation, Five Star Quality Care, Inc., Sunrise Senior Living, Inc. and Assisted Living Concepts, Inc.We added Assisted Living Concepts, Inc. to our peer group in 2008. Securities Authorized for Issuance under Equity Compensation Plans The information called for by this Item is contained in the Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters section of this Form10-K. 26 Table of Contents ITEM 6.SELECTED CONSOLIDATED FINANCIAL DATA The selected data presented below under the captions “Consolidated Statements of Operations Data” and “Consolidated Balance Sheet Data” for or as of each of the years in the five-year period ended December 31, 2011, are derived from the consolidated financial statements of Emeritus Corporation.The consolidated balance sheets as of December 31, 2011 and 2010 and consolidated statements of operations for each of the years in the three-year period ended December 31, 2011, are included in the Exhibits, Financial Statements and Schedules section of this Form10-K. Year Ended December 31, (In thousands, except per share data) Consolidated Statements of Operations Data: Total operating revenues $ Total operating expenses Operating income (loss) from continuing operations ) Net other expense ) Loss from continuing operations before income taxes ) Benefit of (provision for) income taxes ) Loss from continuing operations ) Loss from discontinued operations ) Net loss ) Net loss attributable to the noncontrolling interest – Net loss attributable to Emeritus Corporation common shareholders $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per common share attributable to Emeritus Corporation common shareholders: Continuing operations $ ) $ ) $ ) $ ) $ ) Discontinued operations ) $ ) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted December 31, Consolidated Operating Data: Communities Emeritus Corporation owns or leases Number of units December 31, (In thousands) Consolidated Balance Sheet Data: Cash and cash equivalents $ Working capital deficit ) Total assets Long-term debt, less current portion Capital lease and financing obligations, less current portion Total Emeritus Corporation shareholders’ equity 27 Table of Contents ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Emeritus is the nation’s largest provider of assisted living and Alzheimer’s/memory care services.As of December 31, 2011, we operated 478 senior living communities in 44 states. Fiscal 2011 in Review Emeritus’ results for fiscal 2011 reflect the resiliency of our business model, the needs-driven nature of our primarily assisted living business and the talent and dedication of our employees. Our business has performed well this year despite the ongoing economic downturn.We continued to execute our business strategy, which includes acquisitions, as discussed in detail in Business—Business Strategy, in this Form10-K.Our business fundamentals remain consistent, as evidenced by growth in 2011 revenue, revenue per unit, and average occupancy rate in our Same Community Portfolio (as defined below under Same Community Portfolio). In 2011, total operating revenues increased to $1.3 billion from $1.0 billion in 2010 and $898.7 million in 2009.Operating income from continuing operations was $61.7 million in 2011 compared to $59.6 million in 2010 and $48.9 million in 2009.We recorded a net loss attributable to our common shareholders of $71.9 million in 2011 compared to net losses of $57.0 million in 2010 and $53.9 million in 2009.Positive cash flows generated by operating activities amounted to $74.1 million in 2011 compared to $83.7 million in 2010 and $64.0 million in 2009. Looking Ahead to 2012 The United States economy remains sluggish and we cannot predict future economic conditions or their impact on our financial condition and results of operations.However, we continue to believe that the needs-driven nature of our business, potential pent-up demand and reduced supply of new senior housing construction in our sector will support improved operating performance, especially if combined with economic recovery. For 2012, we expect moderate revenue growth driven by increased Same Community Portfolio revenues and 2011 community acquisitions that will reflect a full year of revenue in 2012.We expect modest consolidated operating margin improvement, given our current revenue and expense expectations, and we expect that general and administrative expenses as a percentage of total operated revenue will be consistent with 2011. As part of our long-term strategy, we intend to continue to selectively pursue acquisitions. Our Portfolios As of December 31, 2011, our Consolidated Portfolio had a capacity of approximately 35,100 beds in 38 states, and our Operated Portfolio had a capacity of approximately 49,700 beds in 44 states.The following table shows a three-year comparison of our Consolidated and Operated Portfolios. December 31, 2011 December 31, 2010 December 31, 2009 Community Count Unit Count (b) Community Count Unit Count (b) Community Count Unit Count (b) Owned Leased (a) Consolidated Portfolio Managed 9 10 12 Managed - Joint Ventures 24 Operated Portfolio 28 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 (a) We account for 80 of the 141 leased communities as operating leases, 58 as capital leases, and the remaining three as financing leases.We do not include the assets and liabilities of the 80 operating lease communities on our consolidated balance sheets. (b) Skilled nursing units are represented in terms of beds. Our Portfolios as of December 31, 2011 consisted of the following types of service: Units by Type of Service AL (a) MC (b) IL (c) SN (d) Other (e) Total Owned Leased 57 Consolidated Portfolio Managed – 20 Managed - Joint Ventures Operated Portfolio (a) Assisted living (b) Memory care (c) Independent living (d) Skilled nursing beds (e) Units taken out of service The units taken out of service represent rooms that are under renovation or have been converted for alternative uses, such as additional office space, and are not available for immediate resident occupancy.We have excluded units taken out of service from our calculation of occupancy percentage.We may put these units back into service as resident demand dictates. Significant Transactions During 2011, 2010, and 2009, we entered into a number of transactions that affected the number of communities we own, lease, and manage, our financing arrangements, and our capital structure.These transactions are summarized below.Our most significant transaction in recent years affecting the number of communities that we operate was our participation in the Sunwest JV, which commenced operations in August 2010.In January 2010, we entered into the Sunwest JV with affiliates of Blackstone and Columbia Pacific.During the last half of 2010, the Sunwest JV acquired 144 communities previously operated by Sunwest, of which we currently manage 139 communities.We entered into management agreements with the Sunwest JV to manage the portfolio of communities for a fee equal to 5.0% of gross collected revenues.In June 2011, we acquired Blackstone’s ownership interest in 24 communities that we managed on behalf of the Blackstone JV, a previously unconsolidated joint venture in which Emeritus owned 19.0% and Blackstone owned 81.0% of the ownership interests. For details on significant transactions that affected the comparability of the financial statements included in this Form 10-K, see Note 4, Acquisitions and Other Significant Transactions. 29 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 Transactions affecting our Operated Portfolio for the three years ended December 31, 2011 are summarized in the following table: Transaction Period Unit Count Transaction Type D in Owned Count Purchase Price (a) (000) (b) Amount Financed (000) (b) D in Leased Count D in Managed Count Count as of December 31, 2008 38 2009 Activity Autumn Ridge Jan 2009 94 Disposition N/A N/A – – Emeritus at Broadmoor Jan 2009 40 Expansion – N/A N/A – – Emeritus at Northdale Jan 2009 84 Operating lease – N/A N/A 1 – Emeritus at Urbandale Jan 2009 38 Development 1 – – Sunwest Management Jan 2009 Third party (c) – N/A N/A – 2 Emeritus at College Park Jun 2009 85 Acquisition (d) 1 – Emeritus at Trace Pointe Oct 2009 Acquisition (d) 1 – Isle at Emerald Court Oct 2009 96 Disposition – N/A N/A – Emeritus at Merced Oct 2009 83 Acquisition (d) 1 – Count as of December 31, 2009 36 2010 Activity Cottonbloom Assisted Living Jan 2010 45 Disposition – N/A N/A – Emeritus at Westwind Gardens Jan 2010 46 Managed – N/A N/A 1 National Health Investors, Inc. Jan 2010 Capital lease – N/A N/A 8 – Emeritus at Eastover Feb 2010 88 Financing lease – N/A N/A 1 – Emeritus at Laurelwood Jun 2010 Disposition – N/A N/A – HCP, Inc. Jun 2010 Operating leases – N/A N/A 4 – Peachtree Village Retirement Jun 2010 61 Disposition – N/A N/A – Rainbow Assisted Living Jun 2010 Disposition – N/A N/A – Columbia Pacific Aug 2010 Managed – N/A N/A – 2 Sunwest Management Aug 2010 63 Managed (e) – N/A N/A – 2 Sunwest JV Aug 2010 Joint venture – N/A N/A – Emeritus at Marlton Crossing Sep 2010 Financing lease – N/A N/A 1 – Sunwest JV Sep 2010 Joint venture – N/A N/A – 8 Emeritus at Heritage House Oct 2010 Financing lease – N/A N/A 1 – Emeritus at Westwind Gardens Oct 2010 46 Disposition – N/A N/A – Columbia Pacific Oct 2010 Disposition – N/A N/A – Emeritus at Altamonte Springs Nov 2010 Disposition N/A N/A – – HCP, Inc. Nov 2010 Capital leases – N/A N/A 27 – Emeritus at Mandarin Nov 2010 Acquisition (f) 1 – Emeritus at Clearwater Dec 2010 Acquisition (f) 1 – Emeritus at Chenal Heights Dec 2010 80 Acquisition 1 – – Sunwest JV Dec 2010 Joint venture – N/A N/A – 1 Count as of December 31, 2010 30 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 Transaction Period Unit Count Transaction Type D in Owned Count Purchase Price (a) (000) (b) Amount Financed (000) (b) D in Leased Count D in Managed Count 2011 Activity Plaza on the River Jan 2011 64 Joint venture (h) – N/A N/A – – Emeritus at Baywood Jan 2011 Acquisition 1 – – Emeritus at Steel Lake Mar 2011 87 Managed – N/A N/A 1 Emeritus at Mandeville Mar 2011 84 Acquisition 1 – – Palmer Ranch Healthcare Apr 2011 Joint venture (h) – N/A N/A – 1 Emeritus at Spruce Wood May 2011 90 Acquisition 1 – – Emeritus at New Port Richey May 2011 70 Disposition N/A N/A – – Emeritus at Venice May 2011 78 Disposition N/A N/A – – Blackstone JV Jun 2011 Acquisition (g) 24 – Emeritus at Fillmore Pond Jul 2011 Acquisition 1 – – Emeritus at Vista Oaks and Emeritus at Summer Ridge Jul 2011 Acquisition 2 – – Emeritus at Lakeland Hills Aug 2011 Disposition N/A N/A – – Emeritus at Long Cove Pointe Sep 2011 81 Joint venture – N/A N/A – 1 Emeritus at Bayside Terrace Oct 2011 Disposition Colonial Gardens Oct 2011 47 Disposition Emeritus at Pavillion Dec 2011 Disposition N/A N/A – – Emeritus at Cambria Dec 2011 79 Disposition N/A N/A – Emeritus at Palisades Dec 2011 Disposition N/A N/A – Emeritus at Cielo Vista Dec 2011 66 Disposition N/A N/A – Emeritus at Desert Springs Dec 2011 30 Disposition N/A N/A – Count as of December 31, 2011 (a) Purchase price exclusive of closing costs. (b) Purchase price and amount financed are not applicable for new lease and management agreements or expansions and dispositions. (c) We managed these communities for Sunwest Management until the Sunwest JV acquired them in August 2010. We now manage them for the Sunwest JV. (d) Acquisition of communities previously operated under management agreements. (e) We manage these communities for Sunwest Management.They are not included in the Sunwest JV. (f) Acquisition of communities previously operated under lease agreements. (g) Represents the purchase of Blackstone's 81% ownership interest in the joint venture.See Note 4, Acquisitions and Other Significant Transactions ̶ 2011 Blackstone JV Acquisition. (h) Management of units previously operated by an unrelated third party. Results of Operations Sources of Revenues As described in detail in Item 1—Business, we generate revenues by providing senior housing and related healthcare services to the senior population.We are the largest provider of assisted living and memory care services in the United States, with a capacity for approximately 50,000 residents.Assisted living and memory care units comprise approximately 85% of our total Operated Portfolio. 31 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 The two basic drivers of our community revenues are the rates we charge our residents and the occupancy levels we achieve in our communities.In evaluating the rate component, we utilize the average monthly revenue per occupied unit, computed by dividing the total operating revenue for a particular period by the average number of occupied units for the same period.In evaluating the occupancy component, we track the average occupancy rate, computed by dividing the average units occupied during a particular period by the average number of units available during the period. We rely primarily on our residents’ ability to pay our charges from their own or family resources and expect that we will do so for the foreseeable future.Private pay residents represent 87.2% of our payor mix.We believe that only residents with income or assets meeting or exceeding the regional median can afford to reside in our communities, and that the rates we charge and our occupancy levels are interrelated.Therefore, we continuously evaluate rate and occupancy in each community to find the optimal balance so that we can benefit from our increasing capacity and anticipated future occupancy increases.Although our business is primarily needs-driven, we believe that our occupancy growth has been slowed due to the ongoing economic downturn, as some seniors and their families have postponed moves for financial reasons, and we believe that high unemployment has enabled family members and others to provide home care for seniors. Revenues from government reimbursement programs, which are the federal Medicare and state Medicaid programs, represented 12.8% of our community revenues in 2011 compared to 11.3% in 2010 and 9.9% in 2009.This increase is due primarily to the lease acquisition of 27 communities in November 2010 that included 450 skilled nursing units, most of which receive Medicare reimbursement.Future changes in revenues from Medicare and Medicaid programs in our existing communities will depend upon factors that include resident mix, levels of acuity among our residents, overall occupancy and government reimbursement rates.There continue to be various federal and state legislative and regulatory proposals to implement cost containment measures that would limit payments to healthcare providers in the future.On July 29, 2011, CMS issued its final rule reducing Medicare reimbursement rates by an average of 11.1%, which took effect on October 1, 2011.Although we believe that we can offset a portion of the decrease through cost savings and improved occupancy in our skilled nursing operations, the potential impact of the lower reimbursement levels totals approximately $8.0 million annually, beginning with the October 1, 2011 effective date.We are currently unable to estimate the potential impact of other possible governmental cost containment measures. We also earn management fee revenues by managing certain communities for third parties, including communities owned by related parties and by joint ventures in which we have an ownership interest.The majority of our management agreements provide for fees equal to 5.0% of gross collected revenues. Same Community Portfolio Of the 328 communities included in our Consolidated Portfolio as of December 31, 2011, we include 262 communities in our “Same Community Portfolio.”Our Same Community Portfolio consists of communities that we have continuously operated from January 1, 2010 to December 31, 2011 and does not include properties where new expansion projects were opened during the comparable periods, communities in which we substantially changed the service category offered, or communities accounted for as discontinued operations. 32 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 Selected data from our Same Community Portfolio is as follows: Year Ended December 31, $D % D (a) (b) (in thousands, except percentages) Community revenue $ $ $ % Community operations expense ) ) ) )% Community operating income $ $ $ ) )% Average monthly revenue per occupied unit $ $ $ 46 % Average occupancy rate % % 0.1 ppt (a) "N/M" indicates percentages that are not meaningful in this analysis.Applies to all subsequent tables in this section. (b) "ppt" refers to percentage points.Applies to all subsequent tables in this section. Revenues from our Same Community Portfolio represented 75.2% of our total community revenue for the year ended December 31, 2011. Of the $12.0 million increase in same community revenues, $11.1 million was due to improvements in average revenue per occupied unit and $873,000 was due to improved occupancy.Although the average occupancy rate in our Same Community Portfolio for 2011 was relatively flat compared to 2010, the number of residents increased due to more residents opting for companion living arrangements, particularly in our memory care units.This contributed to the increase in revenues, as did increased required levels of resident care. The increase of $17.0 million in community operating expense from the Same Community Portfolio included a $5.8 million, or 2.1%, increase in total labor, a $1.6 million increase in payroll taxes, and a $1.7 million increase in workers compensation expenses as compared to 2010.These increases in total labor and benefits were offset somewhat by decreased expenses in other categories.Most of the increase in salaries and wages was due to the increase in the number of residents compared to the prior year.Salaries and wages on a per-resident-day basis increased by 1.2%.The remaining increase of $7.9 million in same community operating expense included increases in bad debt, raw food, maintenance, professional liability, and other general expense increases across various operating expense categories. For purposes of analyzing our results of operations for 2010 compared to 2009, we define our Same Community Portfolio 2010 as those communities that we have continuously operated from January 1, 2009 to December 31, 2010, which comprised 254 of our 306 consolidated communities as of December 31, 2010.Selected data from our Same Community Portfolio 2010 is as follows: Year Ended December 31, $D % D Community revenue $ $ $ % Community operations expense ) ) ) %) Community operating income $ $ $ % Average month revenue per occupied unit $ $ $ % Average occupancy rate % % 0.5ppt 33 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 Revenues from our Same Community Portfolio 2010 represented 90.7% of our total community revenue for the year ended December 31, 2010.Of the $30.5 million increase in same community revenue from 2009 to 2010, $24.8 million was due to improvements in average revenue per occupied unit and $5.7 million was due to improved occupancy. The increase of $18.2 million in community operating expense from the Same Community Portfolio 2010 included a $9.7 million increase in total labor and benefits, of which payroll taxes increased $2.6 million and salaries and wages expense increased $7.7 million, or 2.9%, as compared to 2009.These increases were offset somewhat by lower health insurance expenses that resulted from changes we made to our health insurance plan during 2010.Most of the increase in salaries and wages was due to the increase in the number of residents compared to the prior year.Salaries and wages on a per-resident-day basis increased by 0.1%.The remaining increase of $8.5 million in same community operating expense included increases in bad debt, raw food, maintenance, real estate taxes, and other expenses across various operating expense categories. Consolidated Results of Operations:2011 Compared to 2010 Net Loss Attributable to Emeritus Corporation Common Shareholders: We reported a net loss attributable to Emeritus Corporation common shareholders of $71.9 million for 2011 compared to $57.0 million for 2010.As discussed below in the section Liquidity and Capital Resources, the Company has incurred significant losses since its inception but has generated positive cash flow from operating activities since 2001. The $14.9 million increase in net loss is due primarily to non-operating items, including a $20.2 million increase in loss from discontinued operations, which represents impairment charges and costs to sell certain underperforming communities.Non-operating income and expense included a $42.3 million increase in interest expense, due primarily to community acquisitions, and a $42.1 million gain on the acquisition of the Blackstone JV communities. Operating income from continuing operations increased by $2.1 million to $61.7 million in 2011.The increase in operating income reflects the acquisition of communities and an increase in management fee revenues, offset by an increase in transaction costs. A summary of activity during 2011 compared to 2010 is as follows: · Total operating revenues increased $247.7 million, or 24.6%, to $1.3 billion for 2011 from $1.0 billion for 2010. · Operating income from continuing operations increased $2.1 million, or 3.5%, to $61.7 million for 2011. · Net loss attributable to Emeritus Corporation common shareholders was $71.9 million for 2011 compared to $57.0 million for 2010. · Average occupancy decreased to 86.3% for 2011 from 86.9% for 2010. · Average rate per occupied unit increased 6.5% to $4,065 for 2011 from $3,817 for 2010. · Net cash provided by operating activities was $74.1 million for 2011 compared to $83.7 million for 2010. · During 2011, we added 30 new communities to our Consolidated Portfolio and disposed of eight. The details of each of the components of net loss are set forth below. 34 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 Total Operating Revenues Year Ended December 31, $D % D (in thousands, except percentages) Same Community Portfolio $ $ $ % Acquisitions, development and expansion % Unallocated community revenue (a) ) ) % Community revenue % Management fees % Total operating revenues $ $ $ % Average monthly revenue per occupied unit $ $ $ % Average occupancy rate % % (0.6) ppt (a) Comprised primarily of deferred move-in fees. Revenues from communities not in our Same Community Portfolio increased by $225.7 million due to acquisitions during 2011 and 2010, including the 24 Blackstone JV communities purchased in 2011 and 27 communities acquired under a lease in November 2010.The change in unallocated community revenue of $783,000 resulted primarily from a decrease in the deferral of revenue for resident move-in fees, which we recognize over the average resident stay. As of December 31, 2011, we managed 139 communities for the Sunwest JV and 11 other communities for third parties.The Sunwest JV, which commenced operations in August 2010, contributed $18.0 million and $6.3 million to management fee revenues in 2011 and 2010, respectively.The Blackstone JV contributed $1.5 million to management fee revenues in the five-month period ended May 31, 2011 and $3.6 million in 2010.As described in Note 4, Acquisitions and Other Significant Transactions—2011 Blackstone JV Acquisition, we acquired the 24 communities that we previously managed for the Blackstone JV and have included them in our Consolidated Portfolio effective on the June 1, 2011 acquisition date.In connection with this acquisition, our management agreements with the Blackstone JV were terminated. Community Operating Expense Year Ended December 31, $D % D (in thousands, except percentages) Same Community Portfolio $ $ $ % Acquisitions, development and expansion % Unallocated community expenses % Community operations $ $ $ % As a percentage of total operating revenues % % 1.8 ppt Community operating expense represents direct costs incurred to operate the communities and includes costs such as resident activities, marketing, housekeeping, food service, payroll and benefits, facility maintenance, utilities, taxes, and licenses.The increase from 2010 to 2011 is due primarily to a net increase in the number of communities in our Consolidated Portfolio due to acquisitions.Of the $157.6 million increase in expense due to acquisitions, the largest contributor was an increase in total labor and benefits of $99.4 million as well as increases in other categories required to provide services to residents, including skilled nursing residents. 35 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 Community operating expense in our Same Community Portfolio increased by $17.0 million, as described above under Same Community Portfolio.We focus on providing the appropriate level of care at our communities, while also pursuing overall expense efficiencies. For example, in the first half of 2011, we implemented an improved labor hours tracking system. The increase in unallocated community expenses was attributable primarily to self-insurance reserve adjustments.We periodically adjust our estimated self-insurance liabilities based on actuarial projected losses, representing our revised estimates of the Company’s ultimate exposure under our self-insurance programs.During 2011, we recorded $13.7 million in expenses for professional and general self-insurance for changes in estimates of open prior year claims exposure, including an unfavorable jury verdict, while during 2010 we recorded $2.0 million in expense for such items.These changes in estimates were based on claims experience and actuarial valuation reports.This contributed $11.7 million to the year-over-year increase.Additionally, we recorded expenses of $2.2 million during 2011, as compared to $3.2 million during 2010, for prior year workers’ compensation claims exposure based upon actuarial valuation reports. General and Administrative Expense Year Ended December 31, $D % D (in thousands, except percentages) General and administrative $ $ $ % As a percentage of total operating revenues % % (0.3) ppt The increase in general and administrative expenses is due primarily to additional regional and corporate staffing to support the communities added to our Operated Portfolio in the latter half of 2010, which resulted in a $13.4 million increase in salaries and benefits.Included in this increase was noncash stock-based compensation expense, which increased by $2.2 million to $8.1 million in 2011 from $5.9 million in 2010. General and administrative expense as a percentage of community operating revenues for our Operated Portfolio decreased to 5.3% for 2011 from 6.0% for 2010, due to the significant acquisition activity during the latter half of 2010, which contributed to an increase in our total operating revenues in excess of corresponding increases in administrative infrastructure expenses.The increase in our revenue base reflects the Sunwest JV management contracts and other acquisitions, as well as revenue increases from our Same Community Portfolio.We focus on overhead expense efficiencies, while ensuring adequate infrastructure to support our operational needs. For example, in the first half of 2011 we eliminated certain processes and related positions that were deemed to duplicate or be less efficient than similar processes performed elsewhere within the organization.We computed these percentages as follows: Year Ended December 31, (in thousands, except percentages) General and administrative expenses $ $ Sources of revenue: Owned and leased $ $ Managed Total revenue for all communities in our Operated Portfolio $ $ General and administrative expenses as a percent of all sources of revenue % % General and administrative expenses less stock-based compensation as a percent of all sources of revenue % % 36 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 Transaction Costs Year Ended December 31, $D % D (in thousands, except percentages) Transaction costs $ $ $ N/M As a percentage of total operating revenues % % 0.6 ppt Transaction costs primarily represent professional fees, due diligence expenses and other out-of-pocket costs related to pending and completed community purchases accounted for as business combinations, which we expensed during 2011.Transaction costs in 2011 include $7.8 million in payments for our purchase of rights related to nine of 18 communities included in the cash flow sharing agreement we entered into with Mr. Baty (see Note 8, Related–Party Agreements) and $1.2 million related to the acquisition of the Blackstone JV communities.The remaining costs in both periods primarily represent professional and consulting fees incurred related to community purchases and other acquisition activity. Depreciation and Amortization Expense Year Ended December 31, $D % D (in thousands, except percentages) Depreciation and amortization $ $ $ % As a percentage of total operating revenues % % 1.2 ppt The increase in depreciation and amortization expense represents an increase in depreciation expense of $31.4 million and an increase in amortization expense of $4.3 million.The increased depreciation expense is due to the increase in the number of communities in our Consolidated Portfolio as well as depreciation on improvements to our existing communities.The increase in amortization expense is the result of resident contract intangible assets acquired in business combinations, including the Blackstone JV Communities (see Note 4, Acquisitions and Other Significant Transactions—2011 Blackstone JV Acquisition). Community Lease Expense Year Ended December 31, $D % D (in thousands, except percentages) Operating lease expense $ $ $ % Above/below market rent ) %) Deferred straight-line rent accruals ) %) Community leases $ $ $ % As a percentage of total operating revenues % % (2.1) ppt The increase in community lease expense reflects an increase in cash operating lease expense due to rent escalators, which was partially offset by a lower level of deferred straight-line rent accruals.Additionally, we acquired four communities under operating leases in June 2010; this increase in lease expense was offset in part when we purchased the underlying real property of two leased communities in December 2010.We leased 80 communities under operating leases as of both December 31, 2011 and 2010. 37 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 Interest Income Year Ended December 31, $D % D (in thousands, except percentages) Interest income $ $ $ ) %) As a percentage of total operating revenues – – – ppt We earn interest income on invested cash balances and on restricted deposits. Interest Expense Year Ended December 31, $D % D (in thousands, except percentages) Interest expense $ $ $ % As a percentage of total operating revenues % % 1.1 ppt The increase in interest expense was due primarily to the acquisition in November 2010 of 27 capital leases as well as a net increase in debt obligations related to the increase in owned communities, including the 24 Blackstone JV communities. Change in Fair Value of Derivative Financial Instruments Year Ended December 31, $D % D (in thousands, except percentages) Change in fair value of derivative financial instruments $ $ ) $ N/M As a percentage of total operating revenues % – 0.2 ppt The balances represent noncash income (expense) resulting from changes in the fair value of our interest rate swap and interest rate cap.See Note 14, Fair Value Measurements and Note 6, Long-Term Debt. Net Equity Earnings or Losses for Unconsolidated Joint Ventures Year Ended December 31, $D % D (in thousands, except percentages) Net equity losses for unconsolidated joint ventures $ ) $ ) $ ) %) As a percentage of total operating revenues %) %) (0.1) ppt The equity losses in 2011 are comprised primarily of equity losses of $3.8 million from the Sunwest JV and equity earnings of $921,000 from the Blackstone JV (through May 31, 2011).We acquired the 24 communities that we previously managed for the Blackstone JV and have included them in our Consolidated Portfolio effective on the June 1, 2011 acquisition date.The equity losses in the 2010 period are comprised primarily of equity losses of $2.1 million from the Sunwest JV and equity earnings of $1.2 million from the Blackstone JV. 38 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 The equity losses from the Sunwest JV, which commenced operations on August 5, 2010, include the impact of transaction expenses related to the purchase of its communities.These transaction expenses contributed $885,000 to our portion of the equity losses in 2010. Equity earnings and losses related to the Blackstone JV are impacted by changes in the fair value of its interest rate swap, which were recorded in the Blackstone JV’s earnings until our June 1, 2011 acquisition of these communities.Changes in the fair value of this swap resulted in equity earnings of $425,000 in 2011 and $547,000 in 2010.Excluding the changes in the fair value of the interest rate swap, equity earnings from the Blackstone JV would have been $496,000 and $668,000 in 2011 and 2010, respectively. The average occupancy rate for our unconsolidated joint ventures increased to 82.2% in 2011 from 80.1% in 2010, due primarily to an overall increase in occupancy in the Sunwest JV.Average monthly revenue per occupied unit decreased to $3,322 in 2011 from $3,547 in 2010, primarily as a result of our purchase of the Blackstone JV communities, which had higher overall rates than our other unconsolidated joint ventures. For more information about our joint ventures, including summary operating data, see Note 2. Investments in Unconsolidated Joint Ventures. Acquisition Gain Year Ended December 31, $D % D (in thousands, except percentages) Acquisition gain $ $ – $ N/M As a percentage of total operating revenues % – 3.4 ppt The acquisition gain recorded in 2011 resulted from the remeasurement at fair value of our previously existing equity investment in the Blackstone JV when we acquired Blackstone’s equity interest in June 2011.See Note 4, Acquisitions and Other Significant Transactions for further detail. Other, net Year Ended December 31, $D % D (in thousands, except percentages) Other, net $ $ ) $ % As a percentage of total operating revenues % %) 0.4 ppt Other, net during 2011 consisted primarily of a gain on the sale of investment securities of $1.6 million, amortization of deferred gains of $1.1 million and resident late fee finance charges of $583,000. Other, net in 2010 consisted primarily of the amortization of deferred gains of $1.2 million and resident late fee finance charges of $567,000, offset by $2.8 million in transaction costs and $328,000 in other miscellaneous non-operating expenses. 39 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 Income Taxes Year Ended December 31, $D % D (in thousands, except percentages) Benefit of (provision for) income taxes $ ) $ $ ) %) As a percentage of total operating revenues %) % (0.2) ppt The income tax provision for 2011 represented estimated state income and franchise tax liabilities.For 2010, we recorded $2.0 million of federal and state income tax benefits resulting from the resolution of contingencies on a portion of our unrecognized tax benefit liabilities.These benefits were offset in part by accruals for state income and franchise tax liabilities. Loss from Discontinued Operations Year Ended December 31, $D % D (in thousands, except percentages) Loss from discontinued operations $ ) $ ) $ ) N/M As a percentage of total operating revenues %) %) (1.6) ppt Loss from discontinued operations in 2011 represents impairment charges and net losses on the sales of eight communities.See Note 9, Discontinued Operations and Note 11, Fair Value Disclosures—Impairment of Long-Lived Assets.Loss from discontinued operations in 2010 consists primarily of losses on the sales of two communities.We did not reclassify the revenues and expenses of communities sold in 2011 and 2010 to loss from discontinued operations because we do not believe that the results of operations are material to the consolidated statements of operations. Consolidated Results of Operations:2010 Compared to 2009 Net Loss Attributable to Emeritus Corporation Common Shareholders We reported a net loss attributable to Emeritus Corporation common shareholders of $57.0 million for 2010 compared to $53.9 million for 2009.As discussed below in the section Liquidity and Capital Resources, the Company has incurred significant losses since its inception but has generated positive cash flow from operating activities since 2001. The $3.1 million increase in net loss occurred despite improvements in operating income from continuing operations, which increased by $10.7 million to $59.6 million for 2010.The increase in operating income reflects the acquisition of communities, a significant increase in management contracts, improvements in operating margins (community revenues less community operating expenses), and a decrease in amortization expense.Offsetting these year–over–year improvements was interest expense, which increased by $8.6 million, net equity earnings or losses for unconsolidated joint ventures, which decreased by $2.2 million, and other, net, which decreased by $2.5 million. A summary of activity during 2010 compared to 2009 is as follows: · Total operating revenues increased $108.3 million, or 12.1%, to $1.0 billion for 2010 from $898.7 million for 2009; · Operating income from continuing operations increased $10.7 million to $59.6 million for 2010 compared to $48.9 million for 2009.Our net loss attributable to Emeritus Corporation common shareholders was $57.0 million for 2010 compared to $53.9 million for 2009; 40 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 · Average occupancy increased to 86.9% for 2010 from 86.7% for 2009; · Average rate per occupied unit increased 4.8% to $3,817 for 2010 from $3,641 for 2009; and · Net cash provided by operating activities was $83.7 million for 2010 compared to $64.0 million for 2009. · During 2010, we added 43 new communities to our Consolidated Portfolio and disposed of three; during 2009, we added five new communities and disposed of one. · During 2010, we entered into agreements to manage 139 communities for the Sunwest JV, which added $6.3 million to management fee revenues for the period from August 5, 2010 through December 31, 2010 The details of each of the components of net loss are set forth below. Total Operating Revenues Year Ended December 31, $D % D (in thousands, except percentages) Same Community Portfolio 2010 $ $ $ % Acquisitions, development and expansion N/M Unallocated community revenue ) ) ) N/M Community revenue $ % Management fees % Total operating revenues $ $ $ % Average monthly revenue per occupied unit $ $ $ % Average occupancy rate % % 0.2 ppt (b) The increase of $30.5 million from the 254 communities in our Same Community Portfolio 2010 consisted of $24.8 million in rate improvement and $5.7 million in occupancy gains.Although the average occupancy rate in our Same Community Portfolio 2010 was relatively flat compared to 2009, the number of residents increased due to more residents opting for companion living arrangements, particularly in our memory care units.This contributed to the increase in revenues, as did increased required levels of resident care. Revenues from communities not in our Same Community Portfolio 2010 increased by $74.1 million due to acquisitions during 2010.The change in unallocated community revenue of $2.5 million resulted primarily from an increase in the deferral of revenue for resident move-in fees, which we recognize over the average resident stay. As of December 31, 2010, we managed 139 communities for the Sunwest JV, 23 communities for the Blackstone JV, and 11 other communities for third parties.The Sunwest JV, which commenced operations in August 2010, contributed $6.3 million to management fee revenues in 2010.The Blackstone JV contributed $3.6 million to management fee revenues in 2010 and $3.5 million in 2009. Community Operating Expense Year Ended December 31, $D % D (in thousands, except percentages) Same Community Portfolio 2010 $ $ $ % Acquisitions, development and expansion % Unallocated community expenses N/M Community operations $ $ $ % As a percentage of total operating revenues % % 0.5 ppt 41 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 Community operating expense represents direct costs incurred to operate the communities and includes costs such as resident activities, marketing, housekeeping, food service, payroll and benefits, facility maintenance, utilities, taxes, and licenses.Community operating expense in our Same Community Portfolio 2010 increased by $18.2 million, as described above under Same Community Portfolio.The increase from 2009 to 2010 was due primarily to a net increase in the number of communities in our Consolidated Portfolio due to acquisitions.Of the $51.8 million increase in acquisition, development, and expansion expense, the largest contributor was an increase in total labor and benefits of $33.2 million. The $6.3 million increase in unallocated community expenses was attributable primarily to self-insurance reserve adjustments.We periodically adjust our estimated self-insurance liabilities based on actuarial projected losses, representing our revised estimates of the ultimate exposure under our self-insurance programs.During 2010, we recorded $2.0 million in expenses for professional and general self-insurance for changes in estimates of open prior year claims exposure while during 2009 we recorded $2.8 million in expense reductions.These changes in estimates were based on claims experience and actuarial valuation reports.This contributed $4.8 million to the year-over-year increase.Additionally, we recorded expenses of $3.2 million during 2010 as compared to $845,000 during 2009 for prior year workers’ compensation claims exposure based upon actuarial valuation reports. General and Administrative Expense Year Ended December 31, $D % D (in thousands, except percentages) General and administrative $ $ $ % As a percentage of total operating revenues % % 0.3 ppt The increase in general and administrative expenses reflected our growth during 2010, including increased infrastructure to support the SunwestJV management contracts and other acquired communities.The increase was due primarily to salaries and benefits for regional and corporate overhead positions, which increased by $9.7 million, resulting from increases in both the number of personnel and in average salaries of existing personnel.Included in this increase was noncash stock compensation expense, which increased by $1.8 million to $5.9 million for 2010 from $4.1 million for 2009. General and administrative expense as a percentage of community operating revenues for our Operated Portfolio for 2010 decreased to 6.0% for 2010 from 6.3%for 2009, due to an increase in our total operating revenues in excess of corresponding increases in administrative infrastructure expenses.We computed these percentages as follows: Year Ended December 31, (in thousands, except percentages) General and administrative expenses $ $ Sources of revenue: Owned and leased $ $ Managed for third parties Total revenue for all communities in our Operated Portfolio $ $ General and administrative expenses as a percent of all sources of revenue % % General and administrative expenses less stock-based compensation as a percent of all sources of revenue % % 42 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 Transaction Costs Year Ended December 31, $D % D (in thousands, except percentages) Transaction costs $ $ $ % As a percentage of total operating revenues % % 0.1 ppt Transaction costs primarily represent professional fees, due diligence expenses and other out-of-pocket costs related to pending and completed community purchases accounted for as business combinations, which we expensed during 2010 and 2009. Impairments on Long-Lived Assets Year Ended December 31, $D % D (in thousands, except percentages) Impairments on long-lived assets $ – $ $ ) N/M As a percentage of total operating revenues – % (0.7) ppt We recorded no impairment losses in operating income from continuing operations during 2010.In 2009, we recorded a $6.3 million impairment loss representing adjustments to the carrying values of certain communities that were previously held for sale. For a detailed discussion of these impairments and how they were calculated, see Note 14, Fair Value Measurements. Depreciation and Amortization Expense: Year Ended December 31, $D % D (in thousands, except percentages) Depreciation and amortization $ $ $ % As a percentage of total operating revenues % % – ppt The increase in depreciation and amortization expense represented an increase in depreciation expense of $12.5 million and a decrease in amortization expense of $3.0 million.The increased depreciation expense was due primarily to a net increase of 37 communities added to our Consolidated Portfolio that we accounted for as capital or financing leases as well as an increase in owned communities and expansions of existing communities.The decrease of $3.0 million in amortization expense from $6.2 million in 2009 to $3.2 million in 2010 was due primarily to the in-place resident contract intangible asset acquired in our acquisition of Summerville in September 2007.This asset was fully amortized in the first quarter of 2009 and accounted for $3.8 million of the 2009 expense.This decrease in expense was offset in part by amortization of resident contract intangibles acquired in the purchases of five communities since January 1, 2009. 43 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 Community Lease Expense: Year Ended December 31, $D % D (in thousands, except percentages) Operating lease expense $ $ $ % Above/below market rent ) %) Deferred straight-line rent accruals ) %) Community leases $ $ $ % As a percentage of total operating revenues % % (0.9) ppt The increase in community lease expense was due to four additional operating leases entered into in June 2010 as well as annual rent escalators.Offsetting this increase was a decrease in straight-line rent expense and amortization of above/below market rents.We leased 80 and 79 communities under operating leases as of December 31, 2010 and 2009, respectively. Interest Income: Year Ended December 31, $D % D (in thousands, except percentages) Interest income $ $ $ ) %) As a percentage of total operating revenues – % (0.1) ppt The Company earns interest income on invested cash balances and on restricted deposits.The decrease of $541,000 in interest income was caused primarily by a decrease in interest rates on our invested balances. Interest Expense: Year Ended December 31, $D % D (in thousands, except percentages) Interest expense $ $ $ % As a percentage of total operating revenues % % (0.4) ppt The increase in interest expense was due primarily to the net additional 37 communities accounted for as capital or financing leases during 2010. Net Equity Earnings or Losses for Unconsolidated Joint Ventures: Year Ended December 31, $D % D (in thousands, except percentages) Net equity earnings (losses) for unconsolidated joint ventures $ ) $ $ ) %) As a percentage of total operating revenues %) % (0.2) ppt The average occupancy rate for our unconsolidated joint ventures declined to 80.1% for 2010 as compared to 83.2% for 2009.Our revenue per unit also declined from $4,227 for 2009 to $3,547 for 2010.These decreases were due to 44 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 the SunwestJV, which commenced operations on August 5, 2010 and had lower operating metrics than our other joint ventures. The equity loss from the SunwestJV included the impact of transaction expenses related to the purchase of its communities.These transaction expenses contributed $885,000 to the net equity losses during 2010.Excluding these transaction expenses, the equity loss from the SunwestJV would have been $1.3 million during 2010. Net equity earnings and losses related to the Blackstone JV were impacted by changes in the fair value of its interest rate swap, which was recorded in the Blackstone JV’s earnings.Changes in the fair value of this swap resulted in net equity earnings of $547,000 during 2010 and $767,000 during 2009.Excluding the changes in the fair value of the interest rate swap, net equity earnings from the Blackstone JV would have been $668,000 for 2010 and $598,000 for 2009. For more information about our joint ventures, see Note 2. Investments in Unconsolidated Joint Ventures. Other, net: Year Ended December 31, $D % D (in thousands, except percentages) Other, net $ ) $ $ ) %) As a percentage of total operating revenues %) % (0.2) ppt Other, net in 2010 consisted primarily of the amortization of deferred gains of $1.2 million and resident late fee finance charges of $567,000, offset by $2.8 million in transaction costs and $328,000 in other miscellaneous non-operating expenses. Other, net in 2009 consisted primarily of the amortization of deferred gains of $769,000 and resident late fee finance charges of $546,000. Income Taxes: Year Ended December 31, $D % D (in thousands, except percentages) Benefit of (provision for) income taxes $ $ ) $ % As a percentage of total operating revenues % – 0.1 ppt For 2010, we recorded $2.0 million of federal and state income tax benefits resulting from the resolution of contingencies on a portion of our unrecognized tax benefit liabilities.These benefits were offset in part by accruals for state income and franchise tax liabilities.The income tax provision for 2009 represented estimated state income and franchise tax liabilities. Loss from Discontinued Operations: Year Ended December 31, $D % D (in thousands, except percentages) Loss from discontinued operations $ ) $ ) $ ) %) As a percentage of total operating revenues %) %) – ppt 45 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 Loss from discontinued operations of $1.3 million for 2010 primarily consisted of losses on the sales of one community that we sold in June 2010 and one community that we sold in January 2010.The loss from discontinued operations of $1.3 million for 2009 represented the net operating results of one community that we sold in January 2010, including an impairment charge of $1.2 million, and the loss on the sale of one community that we sold in January 2009.We did not reclassify the revenues and expenses of communities sold in 2010 and 2009 to loss from discontinued operations because we do not believe that the results of operations are material to the consolidated statements of operations. Liquidity and Capital Resources The United States economy experienced a significant decline in the housing market, significant declines in consumer confidence, and a related weakness in the availability and affordability of credit during 2008 that led to the economic recession that continued into 2009 with only moderate signs of a recovery during 2010 and 2011.We believe that the recovery is likely to continue to be slow in 2012.However, we believe that the needs-driven demand for our services continues to grow and remains resilient due, in large part, to an increasingly aging population as well as limited new senior living construction, as evidenced by our relative stability in Same Community occupancy and improvements in average rates. At December 31, 2011, we had cash on hand of $43.7 million compared to $110.1 million at December 31, 2010. The Company has incurred significant operating losses since its inception, and we had working capital deficits of $100.1 million and $17.7 million at December 31, 2011 and 2010, respectively.The deficit increased primarily because we used cash in 2011 to invest in community acquisitions and property and equipment.Due to the nature of our business, it is not unusual to operate in the position of a working capital deficit because we collect revenues much more quickly, often in advance, than we are required to pay obligations, and we have historically refinanced or extended maturities of debt obligations as they become current liabilities.Our operations result in a very low level of current assets to the extent cash has been deployed in business development opportunities or to pay down long-term liabilities.Along those lines, the working capital deficit as of December 31, 2011 included a $19.9 million deferred tax asset and, as part of current liabilities, $39.3 million of deferred revenue and unearned rental income.A $19.9 million deferred tax liability is included in other long-term liabilities.We do not expect the level of current liabilities to change from period to period in such a way as to require the use of significant cash, except for $43.5 million in scheduled balloon payments of principal on long-term debt maturing during the next 12 months, which is included in current portion of long-term debt as of December 31, 2011.We intend to refinance, extend, or retire these obligations prior to their maturities.Given the continuing instability in worldwide credit markets, there can be no assurance that we will be able to obtain such refinancing or be able to retire the obligations. Sources and Uses of Cash We expect to use our cash to invest in our core business as well as other new business opportunities related to our core business.As discussed above, we expect to refinance or extend our balloon payments in 2012; however, if we are unable to do so, we believe the Company would be able to generate sufficient cash flows to support its operating and investing activities and financing obligations for at least the next 12 months by conserving its capital expenditures and operating expenses or selling communities or a combination thereof.In connection with Emeritus’ guarantees of certain debt and lease agreements, we are required at all times to maintain a minimum $20.0 million balance of unencumbered liquid assets, defined as cash, cash equivalents and/or publicly traded/quoted marketable securities.As a result, $20.0 million of our cash on hand is not available to fund operations and we take this into account in our cash management activities. We may use our available cash resources to make proportionate capital contributions to our equity method investees. We may also seek strategic acquisitions to leverage existing capabilities and further build our business in support of our growth strategy.Significant acquisitions and/or other new business opportunities will likely require additional outside funding.We do not plan to pay cash dividends to our common shareholders in the foreseeable future. 46 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 Other than normal operating expenses, we expect that cash requirements for 2012 will consist primarily of capital expenditures.We expect to increase expenditures for remodeling and refurbishment of existing communities, systems and technology investments in the communities and in the support infrastructure. The following is a summary of information from our consolidated statements of cash flows for the three years ended December 31, 2011 (in thousands): Year Ended December 31, Net cash provided by operating activities $ $ $ Net cash used in investing activities ) ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the year $ $ $ For the years ended December 31, 2011, 2010, and 2009, we reported positive net cash from operating activities in our consolidated statements of cash flows.Our operating cash flows in 2011 included $7.9 million in contract buyout costs treated as transaction expenses (see Note 8, Related–Party Agreements). We used cash in investing activities during 2011 primarily for the acquisition of the Blackstone JV Communities, which amounted to $97.2 million (net of $4.2 million of cash acquired and including $58.6 million from additional borrowings), the purchase of six other communities, which amounted to $83.0 million, and capital expenditures of $33.3 million, partially offset by proceeds from the sale of communities and investment securities totaling $40.9 million.In 2010, we paid $33.0 million to purchase communities.In addition, we used cash in investing activities primarily for our investments in joint ventures, net of distributions, which amounted to $18.2 million, and capital expenditures of $23.6 million. We obtained cash from financing activities primarily as a result of borrowing $121.0 million during the current period to purchase communities, of which $58.6 million was related to the Blackstone JV acquisition, and $177.1 million to refinance existing debt.We used cash in financing activities in the current period primarily for principal payments, debt refinancings, and early retirement of long-term debt, as well as principal payments on capital leases.In addition, we paid $6.7 million to purchase Mr. Baty’s equity interest in certain communities previously owned by our consolidated joint venture (see Note 8), which amount is classified as a distribution to noncontrolling interest. In the prior year period, cash used in financing activities was primarily for principal payments on long-term debt and capital leases.In November 2010, we received net cash proceeds of $80.3 million from the public offering of our common stock.Also in 2010, we borrowed $28.0 million to finance the purchase of three communities. As of December 31, 2011, the Company had payment obligations for long-term debt and capital and financing leases due in 2012 totaling approximately $91.2 million.During 2011, we refinanced or extended approximately $295.9 million of long-term debt obligations and repaid $3.2 million of debt due to affiliates of Mr. Baty. 47 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 Payment Commitments The following table summarizes our contractual obligations at December 31, 2011 (in thousands): Principal and Lease Payments Due by Period More than Contractual Obligations Total 1 year (a) 2-3 years 4-5 years 5 years Long-term debt, including current portion $ Capital and financing leases including current portion Operating leases Liability related to unrecognized tax benefits (b) – $ (a) Includes all payments due within one year.This is different from final balloon payments of principal due in 2011 stated elsewhere in this Form10-K. (b) We have recognized total liabilities related to unrecognized tax benefits of $405,000 as of December 31, 2011.The timing of payments related to these obligations is uncertain; however, we do not expect to pay any of these amounts within the next year. The following table summarizes interest on our contractual obligations at December 31, 2011 (in thousands): Interest Due by Period More than Contractual Obligations Total 1 year 2-3 years 4-5 years 5 years Long-term debt $ Capital and financing lease obligations $ The amounts above do not include our guarantee of the mortgage debt payable to a bank by one of our joint ventures with Wegman, the Deerfield JV.Emeritus has a 50% ownership interest in this joint venture and we account for it as an unconsolidated equity method investment.As of December 31, 2011, the Deerfield JV loan balance was $7.4 million with variable rate interest at LIBOR (floor of 1.0%) plus 3.5%.Emeritus and Wegman have each provided to the lender an unconditional guarantee of payment of this loan.In the event that we would be required to repay this loan, we would be entitled to recoup 50% of such payment from Wegman. Financial Covenants and Cross-Defaults Many of our debt instruments, leases, and corporate guarantees contain financial covenants that require that the Company maintain specified financial criteria as of the end of each reporting period.These financial covenants generally prescribe operating performance metrics such as debt or lease coverage ratios, operating income yields, fixed-charge coverage ratios and/or minimum occupancy requirements.Others are based on financial metrics such as minimum cash or net worth balances or have material adverse change clauses.Remedies available to the counterparties to these arrangements in the event of default vary but include the requirement to post a security deposit in specified amounts, acceleration of debt or lease payments, and/or the termination of related lease agreements. In addition, many of the lease and debt instruments contain cross-default provisions whereby a default under one obligation can cause a default under one or more other obligations.Accordingly, an event of default could have a material adverse effect on our financial condition if a lender or landlord exercised its rights under an event of default. 48 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 As of December 31, 2011, the Company had approximately $1.6 billion of mortgage debt and notes payable outstanding comprised of the following: · Mortgage debt financed through Freddie Mac and Fannie Mae of approximately $1.1 billion, or approximately 69.5% of our total debt outstanding.These obligations were incurred to facilitate community acquisitions over the past few years, were issued to single purpose entities (“SPEs”) and are secured by the assets of each SPE, which consists of the real and personal property and intangible assets of a single community.The debt is generally nonrecourse debt to the Company in that only the assets or common stock of the SPE are available to the lender in the event of default, with some limited exceptions.These debt obligations do not contain provisions requiring ongoing maintenance of specific financial covenants but do contain typical events of default such as nonpayment of monetary obligations, failure to maintain insurance coverage, fraud and/or misrepresentation of facts, unauthorized sale or transfer of assets, and the institution of legal proceedings under bankruptcy.These debt instruments typically contain cross-default provisions, which are limited to other related loans provided by the specific lender.Remedies under an event of default include the acceleration of payment of the related obligations. · Mortgage debt financed primarily through traditional financial lending institutions of approximately $376.1 million, or approximately 23.5% of our total debt outstanding.These obligations were incurred to facilitate community acquisitions over the past few years, were typically issued to and secured by the assets of each SPE, which consist of the real and personal property and intangible assets of a single community.The debt is generally recourse debt to the Company in that not only are the assets or common stock of each SPE available to the lender in the event of default, but the Company has guaranteed performance of each SPE’s obligations under the mortgage.These debt obligations generally contain provisions requiring ongoing maintenance of specific financial covenants, such as debt service coverage ratios, operating income yields, occupancy requirements, and/or net operating income thresholds.The Company’s guarantees generally contain requirements to maintain minimum cash and/or net worth balances.In addition, the mortgages contain other typical events of default such as nonpayment of monetary obligations, failure to maintain insurance coverage, fraud and/or misrepresentation of facts, unauthorized sale or transfer of assets, and the institution of legal proceedings under bankruptcy.These debt instruments may contain cross-default provisions, but are limited to other loans provided by the specific lender.Remedies under an event of default include the acceleration of payment of the related obligations. · Mezzanine debt financing in the amount of $113.1 million provided by real estate investment trusts (“REITs”) to facilitate community acquisitions, or approximately 7.1% of our total debt outstanding.These obligations are generally unsecured or are secured by mortgages on leasehold interests in community lease agreements between the specific REIT and the Company, and performance under the debt obligations is guaranteed by the Company.The Company guaranty generally contains a requirement to maintain minimum cash and/or net worth balances.Typical events of default under these obligations include nonpayment of monetary obligations, events of default under related lease agreements, and the commencement of legal proceedings under bankruptcy.Remedies under an event of default include the acceleration of payments of the related obligations. As of December 31, 2011, we operated 141 communities under long-term lease arrangements, of which 116 were leased from publicly traded REITs.Of the 141 leased properties, 53 contain provisions requiring ongoing maintenance of specific financial covenants, such as rent coverage ratios.Other typical events of default under these leases include nonpayment of rents or other monetary obligations, events of default under related lease agreements, and the commencement of legal proceedings under bankruptcy.Remedies in these events of default vary but generally include the requirement to post a security deposit in specified amounts, acceleration of lease payments, and/or the termination of the related lease agreements. Additionally, our debt and lease agreements generally require us to escrow or spend a minimum of between $250 and $450 per unit/bed per year for community maintenance.Historically, we have spent in excess of these per 49 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 unit/bed amounts; however, there is no assurance that we will have funds available to escrow or spend these per unit/bed amounts in the future.If we do not escrow or spend the required minimum annual amounts, we will be in default of the applicable debt or lease agreement, which could trigger cross-default provisions in our outstanding debt and lease arrangements. As of December 31, 2011, we were in violation of financial covenants in a debt agreement covering three communities with an aggregate outstanding principal balance of $28.0 million.We obtained a waiver from the lender through December 31, 2011 and, as such, are currently in compliance.As required, we will test for compliance again on the next measurement date of March 31, 2012.This loan matures in November 2012 and we are in negotiations to refinance it.In addition, we were in violation of a financial covenant in master lease agreements covering 10 communities.We obtained a waiver from the lessor through June 30, 2013 and, as such, are currently in compliance.See Note 17, Subsequent Events. Summary of Critical Accounting Policies and Use of Estimates Critical accounting policies are those that we believe are both most important to the portrayal of our financial condition and results of operations and require our most difficult, subjective, or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain.Judgments and uncertainties affecting the application of those policies may result in our reporting materially different amounts under different conditions or using different assumptions. We believe that our accounting policies regarding investments in joint ventures, asset impairments, goodwill impairment, stock-based compensation, leases, self-insurance reserves, and income taxes are the most critical in understanding the judgments involved in our preparation of our financial statements.Those financial statements reflect our revisions to such estimates in income in the period in which the facts that give rise to the revision became known.For a summary of all of our significant accounting policies, see Note 1, Description of the Business, Basis of Presentation, and Summary of Significant Accounting Policies. Investments in Joint Ventures We have investments in joint ventures with equity interests ranging from 6.0% to 51.0%.Generally accepted accounting principles (“GAAP”) require that at the time we enter into a joint venture, we must determine whether the joint venture is a variable interest entity and, if so, whether we are the primary beneficiary and thus required to consolidate the entity.In performing this analysis, we consider various factors such as the amount of our ownership interest, our voting rights, the extent of our power to direct matters that significantly impact the entity’s activities, and our participating rights.We must also reevaluate each joint venture’s status quarterly or whenever there is a change in circumstances such an increase in the entity’s activities, assets, or equity investments, among other things. Asset Impairments When facts and circumstances indicate that the carrying values of long-lived assets may not be recoverable, we evaluate long-lived assets for impairment.We first compare the carrying value of the asset to the asset’s estimated future cash flows (undiscounted). If the estimated future cash flows are less than the carrying value of the asset, we calculate an impairment loss based on the asset’s estimated fair value.For community assets, the fair value of the assets is estimated using a discounted cash flow model based on future revenues and operating costs, using internal projections.For our investments in unconsolidated joint ventures, we determine whether there has been an other-than-temporary decline in the carrying value of the investment by using a discounted cash flow model to estimate the fair value of individual assets inside the joint venture.For our investments in marketable equity securities, we must make a judgment as to whether a decline in fair value is other-than-temporary.For other assets, we use the valuation approach that is appropriate given the relevant facts and circumstances. Our impairment loss calculations contain uncertainties because they require management to make assumptions and to apply judgment to estimate future cash flows and asset fair values, including forecasting asset useful lives. 50 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 Further, our ability to realize undiscounted cash flows in excess of the carrying values of our assets is affected by factors such as the ongoing maintenance and improvement of the assets, changes in economic conditions, and changes in operating performance.As we periodically reassess estimated future cash flows and asset fair values, changes in our estimates and assumptions may cause us to realize material impairment charges in the future. Goodwill Impairment We test goodwill for impairment on an annual basis, or more frequently if circumstances indicate that goodwill carrying values may exceed their fair values. If the carrying amount of goodwill exceeds the implied estimated fair value, an impairment charge to current operations is recorded to reduce the carrying value to the implied estimated fair value. In 2011, we early adopted Accounting Standards Update No. 2011-08, Testing Goodwill for Impairment (“ASU 2011-08”).This revised standard is intended to reduce the cost and complexity of the annual goodwill impairment test by providing companies with the option of performing a “qualitative” assessment to determine whether a further impairment test is necessary.As a result, we first assess a range of qualitative factors including, but not limited to, macroeconomic conditions, industry conditions, the competitive environment, changes in the market for our products and services, regulatory and political developments, and entity specific factors such as strategies and financial performance when evaluating potential impairment for goodwill.If, after completing such assessment, it is determined that it is “more likely than not” that the fair value of a reporting unit is less than its carrying value, we proceed to a two-step impairment test, whereby the first step is comparing the fair value of a reporting unit with its carrying amount, including goodwill.If the fair value of a reporting unit exceeds its carrying amount, goodwill of the reporting unit is considered to not be impaired and the second step of the test is not performed.The second step of the impairment test is performed when the carrying amount of the reporting unit exceeds the fair value, in which case the implied fair value of the reporting unit goodwill is compared with the carrying amount of that goodwill.If the carrying amount of the reporting unit goodwill exceeds the implied fair value of that goodwill, an impairment loss is recognized in an amount equal to the excess. Emeritus is comprised of a single reporting unit.We performed our qualitative assessment as of October 31, 2011 and determined that it was not “more likely than not” that the fair value of our reporting unit was less than its applicable carrying value. Accordingly, it was not necessary to perform the two-step impairment test and no goodwill impairment was recognized in 2011. Our impairment loss assessment contains uncertainties because it requires us to apply judgment to estimate whether there has been a decline in the fair value of our Company reporting unit, including estimating future cash flows, and if necessary, the fair value of our assets and liabilities.As we periodically perform this assessment, changes in our estimates and assumptions may cause us to realize material impairment charges in the future. Stock-Based Compensation We measure the fair value of stock awards at the grant date based on the fair value of the award and recognize the expense over the related service period.For stock options, we use the Black-Scholes option pricing model, which requires the input of subjective assumptions.These assumptions include estimating the length of time employees will retain their stock options before exercising them (“expected term”), the estimated volatility of our common stock price over the expected term and the expected dividend yield.In addition, we are required to estimate the expected forfeiture rate and only recognize expense for those stock awards expected to vest.We estimate the forfeiture rate based on historical experience.Changes in our assumptions could materially affect the estimate of fair value of stock-based compensation; however, a 10.0% change in our critical assumptions including volatility and expected term would not have a material impact for fiscal year 2011. The Company’s restricted stock awards vest only upon the achievement of performance targets.GAAP requires recognition of compensation cost only when achievement of performance conditions is considered probable.Consequently, our determination of the amount of stock compensation expense requires a significant level of 51 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 judgment in estimating the probability of achievement of these performance targets.Additionally, we must make estimates regarding employee forfeitures in determining compensation expense.Subsequent changes in actual experience are monitored and estimates are updated as information is available. Leases We determine whether to account for our leases as operating, capital, or financing leases depending on the underlying terms.As of December 31, 2011, we operated 141 communities under long-term leases with operating, capital, and financing lease obligations.The determination of this classification under GAAP is complex and in certain situations requires a significant level of judgment.Our classification criteria is based on estimates regarding the fair value of the leased communities, minimum lease payments, effective cost of funds, the economic life of the community, and certain other terms in the lease agreements. Self-Insurance Reserves We use a combination of insurance and self-insurance mechanisms to provide for the potential liabilities for certain risks, including workers’ compensation, healthcare benefits, professional and general liability, property insurance, and director and officers’ liability insurance. We are self-insured for professional liability risk with respect to 237 of the 328 communities in our Consolidated Portfolio.The other 91 communities are insured with conventional indemnity policies.The liability for self-insured known claims and incurred but not yet reported claims was $24.5 million and $10.8 million at December 31, 2011 and 2010, respectively.We believe that the range of reasonably possible losses as of December 31, 2011, based on sensitivity testing of the various underlying actuarial assumptions, is approximately $23.1 million to $30.6 million.The high end of the range reflects the potential for high-severity losses. We are self-insured for workers’ compensation risk (except in Texas, Washington, and Ohio) up to $500,000 per claim through a high deductible, collateralized insurance program.The liability for self-insured known claims and incurred but not yet reported claims was $26.3 million and $17.5 million at December 31, 2011 and 2010, respectively, which is included in accrued employee compensation and benefits in the consolidated balance sheets.We believe that the range of reasonably possible losses as of December 31, 2011, based on sensitivity testing of the various underlying actuarial assumptions, is approximately $24.0 million to $28.6 million. For health insurance, we self-insure each participant up to $200,000 or $350,000 per year, depending upon the particular coverage plan, above which a catastrophic insurance policy covers any additional costs.The liability for self-insured incurred but not yet reported claims is included in accrued employee compensation and benefits in the consolidated balance sheets and was $9.5 million and $7.8 million at December 31, 2011 and 2010, respectively.A 10.0% change in the estimated liability at December 31, 2011 would have increased or decreased Operated Portfolio expenses during 2011 by approximately $951,000.We share any revisions to prior estimates with the communities participating in the insurance programs, including those that we manage for third parties such as the SunwestJV, based on their proportionate share of any changes in estimates.Accordingly, the impact of changes in estimates on our consolidated income from operations would be less sensitive than the difference indicated above. Liabilities associated with the risks that are retained by Emeritus are not discounted and we estimate them, in part, by considering historical claims experience, demographic factors, severity factors and other actuarial assumptions.For professional liability and workers’ compensation claims, we engage third-party actuaries to assist us in estimating the related liabilities.In doing so, we record liabilities for estimated losses for both known claims and incurred but not reported claims.These estimates are based on historical paid and incurred losses and ultimate losses using several actuarial methods.The estimated accruals for these liabilities could be significantly affected if future occurrences and claims differ from these assumptions and historical trends.Changes in self-insurance reserves are recorded as an increase or decrease to expense in the period that the determination is made. 52 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 In March 2010, Congress enacted health care reform legislation, referred to as the Affordable Care Act (“ACA”), which we believe will increase our costs to provide healthcare benefits.The specific provisions of the ACA will be phased in over time through 2018, unless modifying legislation is passed before some of the provisions become effective.The ACA did not have a material financial impact on our Company in 2011.Although there are additional expenses that will be incurred in 2012, we do not expect that the ACA will result in a material increase in our operating expenses in 2012.However, we could see significant cost increases beginning in 2014 when certain provisions of the legislation are required to be implemented. Income Taxes We recognize deferred tax assets and liabilities based on the differences between the financial statement carrying amounts and the respective tax bases of our assets and liabilities.Deferred tax assets and liabilities are measured using current enacted tax rates expected to apply to taxable income in the years in which we expect the temporary differences to reverse.We routinely evaluate the likelihood of realizing the benefit of our deferred tax assets and record a valuation allowance if, based on all available evidence, we determine that some portion of the tax benefit will not be realized.As of December 31, 2011, we have established a valuation allowance such that our net deferred tax asset is zero. We evaluate our exposures associated with our various tax filing positions and record a related liability.We adjust our liability for unrecognized tax benefits and income tax provision in the period in which an uncertain tax position is effectively settled, the statute of limitations expires for the relevant taxing authority to examine the tax position, or when more information becomes available. Deferred tax asset valuation allowances and our liability for unrecognized tax benefits require significant management judgment regarding applicable statutes and their related interpretation, the status of various income tax audits, and our particular facts and circumstances.We believe that our estimates are reasonable; however, actual results could differ from these estimates. Recent Accounting Pronouncements For information regarding accounting pronouncements recently issued by the FASB that we have not yet adopted, see Note 1. Description of the Business, Basis of Presentation, and Summary of Significant Accounting Policies—Recent Accounting Pronouncements Not Yet Adopted. Impact of Inflation Inflation could affect our future revenues and operating income due to our dependence on the senior resident population, most of whom rely on relatively fixed incomes to pay for our services.The monthly charges for the resident’s unit and assisted living services are influenced by the location of the community and local competition.Our ability to increase revenues in proportion to increased operating expenses may be limited.In pricing our services, we attempt to anticipate inflation levels, but there can be no assurance that we will be able to respond to inflationary pressures in the future.The near-term negative economic outlook in the United States may impact our ability to raise prices.In recent years, inflation has not had a material impact on our financial position, revenues, income from continuing operations or cash flows. We do not expect inflation affecting the U.S. dollar to materially impact our financial position, results of operations or cash flows in the foreseeable future. 53 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 Non-GAAP Measures A non-GAAP financial measure is generally defined as one that purports to measure historical financial position, results of operations, or cash flows but excludes or includes amounts that would not be excluded or included in most measures under GAAP. Definition of Adjusted EBITDA: We define Adjusted EBITDA as net income (loss) adjusted for the following items: · Depreciation and amortization; · Interest income; · Interest expense; · Net equity earnings or losses for unconsolidated joint ventures; · Provision for income taxes; · Loss from discontinued operations; · Certain noncash revenues and expenses; and · Acquisition, development, and financing expenses. We define Adjusted EBITDAR as Adjusted EBITDA plus community lease expense, net of amortization of above/below market rents and deferred straight-line rent. Management’s Use of Adjusted EBITDA/EBITDAR: Adjusted EBITDA/EBITDAR are commonly used performance metrics in the senior living industry.We use Adjusted EBITDA/EBITDAR to assess our overall financial and operating performance.We believe these non-GAAP measures, as we have defined them, are useful in identifying trends in our financial performance because they exclude items that have little or no significance to our day-to-day operations.These measures provide an assessment of controllable expenses and afford management the ability to make decisions, which are expected to facilitate meeting current financial goals, as well as achieve optimal financial performance.These measures also provide indicators for management to determine if adjustments to current spending levels are needed. Adjusted EBITDA/EBITDAR provide us with measures of financial performance, independent of items that are beyond the control of management in the short-term, such as depreciation and amortization, taxation, interest expense, and lease expense associated with our capital structure.These metrics measure our financial performance based on operational factors that management can influence in the short-term, namely the cost structure or expenses of the organization.Adjusted EBITDA/EBITDAR are some of the metrics used by senior management to review the financial performance of the business on a monthly basis and are used by research analysts and investors to evaluate the performance and value of the companies in our industry. Limitations of Adjusted EBITDA/EBITDAR: Adjusted EBITDA/EBITDAR have limitations as analytical tools.Material limitations in making the adjustments to our losses to calculate Adjusted EBITDA/EBITDAR and using this non-GAAP financial measure as compared to GAAP net loss include: · The items excluded from the calculation of Adjusted EBITDA/EBITDAR generally represent income or expense items that may have a significant effect on our financial results; · Items determined to be non-recurring in nature could, nevertheless, re-occur in the future; and · Depreciation and amortization, while not directly affecting our current cash position, does represent wear and tear and/or reduction in value of our properties.If the cost to maintain our properties exceeds our 54 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 expected routine capital expenditures, then this could affect our ability to attract and retain long-term residents at our communities. An investor or potential investor may find this important in evaluating our financial position and results of operations.We use these non-GAAP measures to provide a more complete understanding of the factors and trends affecting our business. Adjusted EBITDA/EBITDAR are not alternatives to net loss, loss from continuing operations, or cash flows provided by operating activities as calculated and presented in accordance with GAAP.You should not rely on Adjusted EBITDA/EBITDAR as substitutes for any such GAAP financial measure.We strongly urge you to review the reconciliation of GAAP net loss to Adjusted EBITDA/EBITDAR presented below, along with our consolidated balance sheets, statements of operations, and statements of cash flows.In addition, because Adjusted EBITDA/EBITDAR are not measures of financial performance under GAAP and are susceptible to varying calculations, these measures as presented may differ from and may not be comparable to similarly titled measures used by other companies. The table below shows the reconciliation of net loss to Adjusted EBITDA/EBITDAR for the three months and year ended December 31, 2011 and 2010 (in thousands): Three Months Ended Year Ended December 31, December 31, Net loss $ ) $ ) $ ) $ ) Depreciation and amortization Interest income ) Interest expense Net equity losses for unconsolidated joint ventures Provision for income taxes ) ) Loss from discontinued operations ) Amortization of above/below market rents Loss on lease termination – – Amortization of deferred gains ) Stock-based compensation Change in fair value of derivative financial instruments ) – ) Deferred revenue ) Deferred straight-line rent Contract buyout costs – – Impairment of long-lived assets – – – Loss/(gain) on sale of assets ) – ) – Gain on sale of investments – – ) – Acquisition gain – – ) – Acquisition, development, and financing expenses ) Self-insurance reserve adjustments Adjusted EBITDA Community lease expense, net Adjusted EBITDAR $ 55 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 The table below shows the reconciliation of Adjusted EBITDAR to net cash provided by operating activities for the periods indicated (in thousands): Three Months Ended Year Ended December 31, December 31, Adjusted EBITDAR $ Interest income 74 Interest expense ) Provision for income taxes ) ) Amortization of loan fees Allowance for doubtful receivables Changes in operating assets and liabilities, net ) Contract buyout costs ) – ) – Acquisition, development, and financing expenses ) ) ) Loss on early extinguishment of debt – – Self-insurance reserve adjustments ) Operating lease expense ) Discontinued operations cash component ) – ) 10 Other Net cash provided by operating activities $ Definition of Cash From Facility Operations: We define Cash From Facility Operations (“CFFO”) as net cash provided by operating activities adjusted for: · Changes in operating assets and liabilities, net; · Contract buyout costs; · Repayment of capital lease and financing obligations; · Recurring capital expenditures; and · Distributions from unconsolidated joint ventures, net. We define CFFO, as adjusted, as CFFO adjusted for self-insurance reserve adjustments related to prior years and unusual income tax benefits. Recurring routine capital expenditures include expenditures capitalized in accordance with GAAP that are funded from CFFO.Amounts excluded from recurring routine capital expenditures consist primarily of community acquisitions, including expenditures incurred in the months immediately following acquisition, new construction and expansions, computer hardware and software purchases, and purchases of vehicles. Management’s Use of Cash From Facility Operations We use CFFO to assess our overall liquidity and to determine levels of executive compensation.This measure provides an assessment of controllable expenses and affords us the ability to make decisions that facilitate meeting our current financial and liquidity goals as well as to achieve optimal financial performance.It provides an indicator for us to determine if we need to make adjustments to our current spending decisions. This metric measures our overall liquidity based on operational factors that we can influence in the short term, namely the cost structure or expenses of the organization.CFFO is one of the metrics used by us and our board of directors:(i) to review our ability to service our outstanding indebtedness (including our credit facilities and long-term leases); (ii) to assess our ability to make regular recurring routine capital expenditures to maintain and improve our communities on a period-to-period basis; (iii) for planning purposes, including preparation of our 56 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 annual budget; (iv) in setting various covenants in our credit agreements; and (v) in determining levels of executive compensation. Limitations of Cash From Facility Operations CFFO has limitations as an analytical tool.It should not be viewed in isolation or as a substitute for GAAP measures of cash flows from operating activities.CFFO does not represent cash available for discretionary expenditures, since we may have mandatory debt service requirements or other non-discretionary expenditures not reflected in the measure. We believe CFFO is useful to investors because it assists in their ability to meaningfully evaluate (1) our ability to service our outstanding indebtedness, including our credit facilities and capital and financing leases, and (2) our ability to make regular recurring routine capital expenditures to maintain and improve our communities. CFFO is not an alternative to cash flows provided by or used in operating activities as calculated and presented in accordance with GAAP.You should not rely on CFFO as a substitute for any such GAAP financial measure.We strongly urge you to review the reconciliation of GAAP net cash provided by operating activities to CFFO, along with our consolidated financial statements included herein.We also strongly urge you not to rely on any single financial measure to evaluate our business.In addition, because CFFO is not a measure of financial performance under GAAP and is susceptible to varying calculations, the CFFO measure as presented in this report may differ from and may not be comparable to similarly titled measures used by other companies. The following table shows the reconciliation of net cash provided by operating activities to CFFO for the periods indicated (in thousands): Three Months Ended Year Ended December 31, December 31, Net cash provided by operating activities $ Changes in operating assets and liabilities, net ) ) ) Contract buyout costs (Note 8) – – Repayment of capital lease and financing obligations ) Recurring capital expenditures ) Distributions from unconsolidated joint ventures, net (1) 55 Cash From Facility Operations Self-insurance reserve adjustments Adjust for unusual income tax benefits – ) – ) Cash From Facility Operations, as adjusted $ (1)Excludes a $1.2 million cash distribution of proceeds received from the refinancing of debt in the third quarter of 2011. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are subject to market risk from exposure to changes in interest rates due to our financing activities and changes in the availability of credit. 57 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2011, 2010, and 2009 The table below provides information about our debt and capital lease and financing obligations, including weighted average interest rates on these obligations as of December 31, 2011 (in thousands, except interest rates). Expected maturity year Thereafter Total Fair value Average interest rate Long-term debt $ % Capital lease obligations % Our results of operations are affected by changes in interest rates as a result of our short-term and long-term borrowings.At December 31, 2011, we had approximately $350.9 million of variable rate borrowings based on themonthly LIBOR.Of this total variable rate debt,$11.9 million varies with LIBOR with no LIBOR floors or ceilings.For every 1.0% change in the LIBOR on this $11.9 million in variable rate debt, interest expense will either increase or decrease by $119,000.As of December 31, 2011, the weighted average variable rate was 3.98% in excess of LIBOR on $11.9 million of the variable rate debt, and the monthly and 90-day LIBOR was 0.295% and 0.581%, respectively.In addition, we have variable rate debt of $339.0 million that has LIBOR floors at a weighted average floor of 0.94% and a weighted average spread of 4.21%, for a total weighted average rate of 5.15%.The LIBOR floors effectively make this debt fixed rate debt as long as the monthly LIBOR is less than the 0.94% weighted average floor.Increases or decreases to the monthly LIBOR do not change interest expense on this variable rate debt until the monthly LIBOR rises above the floor and, conversely, interest expense does not decrease when the monthly LIBOR falls below the floor.This analysis does not consider changes in the actual level of borrowings or operating lease obligations that may occur subsequent to December 31, 2011.This analysis also does not consider the effects of the reduced level of overall economic activity that could exist in such an environment, nor does it consider actions that we might be able to take with respect to our financial structure to mitigate the exposure to such a change. The downturn in the United States housing market in 2008 triggered a constriction in the availability of credit that continued through 2011.This could impact our ability to borrow money or refinance existing obligations at acceptable rates of interest.Thus far, we have experienced no significant barriers to obtaining credit.For more information, see Management’s Discussion and Analysis of Financial Condition and Results of Operations—Liquidity and Capital Resources in this Form10-K. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The consolidated financial statements, supplementary data and the Report of Independent Registered Public Accounting Firm are included under Item 15, beginning on page F-1, and are incorporated herein by reference. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A.CONTROLS AND PROCEDURES (a)Evaluation of disclosure controls and procedures.Under the supervision and with the participation of our management, including our chief executive officer and our chief financial officer, we evaluated (pursuant to Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended, or the Exchange Act) the effectiveness of our 58 Table of Contents disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act.Based on this evaluation, our chief executive officer and our chief financial officer have concluded that, as of December 31, 2011, our disclosure controls and procedures were effective to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms and to provide reasonable assurance that such information is accumulated and communicated to our management, including our principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. (b)Management’s report on internal control over financial reporting.Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as defined in Rule 13a-15(f) under the Exchange Act.Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on our evaluation under the framework in Internal Control—Integrated Framework, we concluded that our internal control over financial reporting was effective as of December 31, 2011.KPMG LLP, the independent registered public accounting firm that performed the audit of our consolidated financial statements included with this annual report, has issued an attestation report on the effectiveness of our internal control over financial reporting as of December 31, 2011, which is on page F-3 of this Form10-K. (c)Changes in internal controlsOur management has evaluated the effectiveness of our internal control over financial reporting through December 31, 2011.Through our ongoing evaluation process to determine whether any changes occurred in internal control over financial reporting in the fourth quarter of 2011, we concluded that there were no such changes that materially affected, or are reasonably likely to materially affect our internal control over financial reporting. ITEM 9B.OTHER INFORMATION None. 59 Table of Contents PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The information required by this Item is incorporated herein by reference to our Definitive Proxy Statement to be filed with the SEC pursuant to Regulation 14A. ITEM 11.EXECUTIVE COMPENSATION The information required by this Item is incorporated herein by reference to our Definitive Proxy Statement to be filed with the SEC pursuant to Regulation 14A. ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The information required by this Item is incorporated herein by reference to our Definitive Proxy Statement to be filed with the SEC pursuant to Regulation 14A. Equity Compensation Plan Information The following table provides information about Emeritus common stock that may be issued under our existing equity compensation plans and arrangements as of December 31, 2011, including the Amended and Restated 2006 Equity Incentive Plan (the “2006 Plan”), the Amended and Restated 1995 Stock Incentive Plan (the “1995 Plan”), the Amended and Restated Option Plan for Non-employee Directors (the “Directors Plan”), and the 2009 Employee Stock Purchase Plan (the “2lan”).The material terms of each of these plans and arrangements are described inNote 9. Stock Plans, in this Form10-K. Number of shares to be issued upon exercise of outstanding options, warrants, and rights (1) Weighted-average exercise price of outstanding options, warrants, and rights Number of shares remaining available for future issuance under equity compensation plans excluding shares reflected in column (a) (2) Plan Category (a) (b) (c) Equity compensation plans approved by shareholders $ Equity compensation plans not approved by shareholders — — — Total $ Represents outstanding options to purchase shares under the 2006 Plan, the Directors Plan, and the 1995 Plan. Represents 853,733 shares available for grant under the 2006 Plan, 194,000 shares available for grant under the Directors Plan and 274,612 shares available for purchase under the 2lan. 60 Table of Contents ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE The information required by this Item is incorporated herein by reference to our Definitive Proxy Statement to be filed with the SEC pursuant to Regulation 14A. ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES The information required by this Item is incorporated herein by reference to our Definitive Proxy Statement to be filed with the SEC pursuant to Regulation 14A. PART IV ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES (a)The following documents are filed as a part of the report: (1)FINANCIAL STATEMENTS.The following financial statements of the Registrant and the Report of Independent Registered Public Accounting Firm therein are filed as part of this Report on Form10-K: Page Report of Independent Registered Public Accounting Firm F-2 Report of Independent Registered Public Accounting Firm F-3 Consolidated Balance Sheets F-4 Consolidated Statements of Operations F-5 Consolidated Statements of Cash Flows F-6 Consolidated Statements of Shareholders’ Equity and Comprehensive Loss F-8 Notes to Consolidated Financial Statements F-9 (2) The financial statement schedules have been omitted because the information required to be set forth therein is not applicable, is immaterial, or is shown in the consolidated financial statements or notes thereto. (3)EXHIBITS: The following exhibits are filed as a part of, or incorporated by reference into, this Report on Form10-K: See Index to Exhibits, which is incorporated by reference. 61 Table of Contents SIGNATURES Pursuant to the requirements of 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, as of March 8, 2012. Emeritus Corporation (Registrant) By:/s/Robert C. Bateman Name:Robert C. Bateman Title:Executive Vice President-Finance, and Chief Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities indicated on March 8, 2012: /s/Daniel R. Baty /s/Granger Cobb Daniel R. Baty - Chairman of the board of directors Granger Cobb - Chief Executive Officer, President, and Director (Principal Executive Officer) /s/Robert C. Bateman /s/Raymond R. Brandstrom Robert C. Bateman - Executive Vice President-Finance and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) Raymond R. Brandstrom – Vice Chairman of the board of directors, Secretary /s/Stanley L. Baty /s/Bruce L Busby Stanley L. Baty - Director Bruce L. Busby - Director /s/Stuart Koenig /s/Robert E. Marks Stuart Koenig - Director Robert E. Marks - Director /s/James R. Ladd /s/Richard Macedonia James R. Ladd - Director Richard Macedonia - Director /s/H. R. Brereton Barlow H. R. Brereton Barlow - Director 62 Table of Contents Index to consolidated financial statements Page No. Report of Independent Registered Public Accounting Firm F-2 Report of Independent Registered Public Accounting Firm F-3 Consolidated Balance Sheets as of December 31, 2011 and 2010 F-4 Consolidated Statements of Operations for the years ended December 31, 2011, 2010, and 2009 F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2011, 2010, and 2009 F-6 Consolidated Statements of Shareholders’ Equity and Comprehensive Loss for the years ended December 31, 2011, 2010, and 2009 F-8 Notes to Consolidated Financial Statements F-9 F-1 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders Emeritus Corporation We have audited the accompanying consolidated balance sheets of Emeritus Corporation and subsidiaries (the Company) as of December 31, 2011 and 2010, and the related consolidated statements of operations, shareholders’ equity and comprehensive loss, and cash flows for each of the years in the three-year period ended December 31, 2011.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statementsreferred to above present fairly, in all material respects, the financial position of Emeritus Corporation and subsidiaries as of December 31, 2011 and 2010, and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2011, in conformity with U.S. generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated March 8, 2012, expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. /s/KPMG LLP Seattle, Washington March 8, 2012 F-2 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders Emeritus Corporation We have audited Emeritus Corporation’s (the Company) internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).Emeritus Corporation’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying “Management’s report on internal control over financial reporting” (Item 9A. (b)).Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audit also included performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Emeritus Corporation maintained, in all material respects, effective internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control—Integrated Framework issuedby the COSO. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of Emeritus Corporation and subsidiaries as of December 31, 2011 and 2010, and the related consolidated statements of operations, shareholders’ equity and comprehensive loss, and cash flows for each of the years in the three-year period ended December 31, 2011, and our report dated March 8, 2012,expressed an unqualified opinion on those consolidated financial statements. /s/ KPMG LLP Seattle, Washington March 8, 2012 F-3 Table of Contents EMERITUS CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except share data) ASSETS December 31, December 31, Current Assets: Cash and cash equivalents $ $ Short-term investments Trade accounts receivable, net of allowance of $2,294 and $1,497 Other receivables Tax, insurance, and maintenance escrows Prepaid insurance expense Deferred tax asset Other prepaid expenses and current assets Total current assets Investments in unconsolidated joint ventures Property and equipment, net of accumulated depreciation of $407,952 and $304,495 Restricted deposits Goodwill Other intangible assets, net of accumulated amortization of $48,722 and $36,109 Other assets, net Total assets $ $ LIABILITIES, SHAREHOLDERS' EQUITY AND NONCONTROLLING INTEREST Current Liabilities: Current portion of long-term debt $ $ Current portion of capital lease and financing obligations Trade accounts payable Accrued employee compensation and benefits Accrued interest Accrued real estate taxes Accrued professional and general liability Other accrued expenses Deferred revenue Unearned rental income Total current liabilities Long-term debt obligations, less current portion Capital lease and financing obligations, less current portion Deferred gain on sale of communities Deferred straight-line rent Other long-term liabilities Total liabilities Commitments and contingencies Shareholders' Equity and Noncontrolling Interest: Preferred stock, $0.0001 par value.Authorized 20,000,000 shares, none issued – – Common stock, $0.0001 par value.Authorized 100,000,000 shares, issued and outstanding 44,989,861 and 44,193,818 shares 4 4 Additional paid-in capital Accumulated other comprehensive income – Accumulated deficit ) ) Total Emeritus Corporation shareholders' equity Noncontrolling interest-related party Total shareholders' equity Total liabilities, shareholders' equity, and noncontrolling interest $ $ See accompanying Notes to Consolidated Financial Statements. F-4 Table of Contents EMERITUS CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Year Ended December 31, Revenues: Community revenue $ $ $ Management fees Total operating revenues Expenses: Community operations (exclusive of depreciation and amortization and community leases shown separately below) General and administrative Transaction costs Impairments on long-lived assets – – Depreciation and amortization Community leases Total operating expenses Operating income from continuing operations Other income (expense): Interest income Interest expense ) ) ) Change in fair value of derivative financial instruments ) Net equity earnings (losses) for unconsolidated joint ventures ) ) Acquisition gain – – Other, net ) Net other expense ) ) ) Loss from continuing operations before income taxes ) ) ) Benefit of (provision for) income taxes ) ) Loss from continuing operations ) ) ) Loss from discontinued operations ) ) ) Net loss ) ) ) Net loss attributable to the noncontrolling interest Net loss attributable to Emeritus Corporation common shareholders $ ) $ ) $ ) Basic and diluted loss per common share attributable to Emeritus Corporation common shareholders: Continuing operations $ ) $ ) $ ) Discontinued operations ) ) ) $ ) $ ) $ ) Weighted average common shares outstanding: basic and diluted See accompanying Notes to Consolidated Financial Statements. F-5 Table of Contents EMERITUS CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Year Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Amortization of above/below market rents Loss on lease termination – – Amortization of deferred gains ) ) ) Acquisition gain ) – – Net loss on sale of assets – Impairment of long-lived assets Loss on early extinguishment of debt – – Gain on sale of investments ) – – Amortization of loan fees Allowance for doubtful receivables Equity investment losses (earnings) ) Stock-based compensation Change in fair value of derivative financial instruments ) ) Deferred straight-line rent Deferred revenue Other Changes in operating assets and liabilities: Trade accounts receivable and other receivables ) ) ) Prepaid expenses ) ) ) Other assets ) ) ) Trade accounts payable ) ) Other accrued expenses and current liabilities Security deposits and other long-term liabilities ) Net cash provided by operating activities Cash flows from investing activities: Acquisition of property and equipment ) ) ) Community acquisitions, net of cash acquired ) ) ) Deposits – ) Proceeds from the sale of assets Lease and contract acquisition costs ) ) ) Advances from (to) affiliates and other managed communities, net ) ) Distributions from (contributions to) unconsolidated joint ventures, net ) Net cash used in investing activities ) ) ) Cash flows from financing activities: Sale of stock, net Contribution from (distribution to) non-controlling interest ) Decrease (increase) in restricted deposits ) ) Purchase of interest rate cap contract ) – – Debt issuance and other financing costs ) ) ) Proceeds from long-term borrowings and financings Repayment of long-term borrowings and financings ) ) ) Repayment of capital lease and financing obligations ) ) ) Tax benefit of stock compensation – – Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the year $ $ $ See accompanying Notes to Consolidated Financial Statements F-6 Table of Contents EMERITUS CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Year Ended December 31, Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ $ Cash paid during the period for income taxes Cash received during the period for income tax refunds Noncash financing and operating activities: Debt refinanced – – Capital lease and financing obligations Receivable from exercise of stock options 25 – – Unrealized gain on investment in marketable equity securities – Adjustments related to sale of leased property: Decrease in capital lease assets – ) – Decrease in capital lease obligations – – Adjustments related to purchase of leased properties: Deferred rent – – Above/(below) market rents – ) – Discount on security deposits – 58 – Sale-leaseback transactions: Increase in property and equipment – Increase in intangible assets – – Financing lease obligation – ) Increase in deferred gain – – ) Decrease in deferred straight-line rent – – Blackstone JV acquisition: Fair value of assets acquired $ – – Fair value of liabilities assumed ) – – Cash paid ) – – Carrying value of Emeritus investment ) – – Acquisition gain $ – – Durable medical equipment provider acquisition: Fair value of assets acquired $ – – Fair value of liabilities assumed ) – – Noncontrolling interest ) – – Acquisition gain $ – – See accompanying Notes to Consolidated Financial Statements. F-7 Table of Contents EMERITUS CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY AND COMPREHENSIVE LOSS (In thousands, except share data) Emeritus Corporation Shareholders Common stock Additional Accumulated other Total Number paid-in comprehensive Accumulated Noncontrolling shareholders' of shares Amount capital income deficit interest equity Balances as of December 31, 2008 $
